 In the Matter of ASSOCIATION OF MOTION PICTURE PRODUCERS, INC. ;PARAMOUNT PICTURES, INC.; `WARNER BROS. PICTURES, INC. ; LOEw'sINCORPORAT )D; 'UNIVERSAL PICTURES COMPANY, INC. ; RKO RADIOPICTURES, INC.; COLUMBIA PICTURES !CORPORATION; SAMUEL GOLD-WYN, D.B.A. SAMUEL GOLDWYN_ STUDIOS; REPUBLIC PRODUCTIONS,INC.;HAL ROACH STUDIOS, INC.; AND TWENTIETH CENTURY-FoxFILM CORPORATIONandINTERNATIONAL ASSOCIATION OF MACIIINISTS,LODGE 1185Case No. 21-C-2735.-Decided September. 7, 1948DECISIONANDORDERiOn April 30, 1947, Trial Examiner Mortimer Riemer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices 1 and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.The Trial Examiner foundthat the Respondents had not engaged in certain other alleged unfairlabor practices and recommended that those allegations of the com-plaint be dismissed.The Respondents, the IAM, the Alliance, andLocal 789 filed exceptions to the Intermediate Report and briefs insupport of their exceptions; and the Respondents filed a brief in replyto the brief of the IAM.On July 13, 1948, the Board at Washington, D. C., heard oral argu-ment, in which the Respondents, the IAM, the Alliance, and Local 789participated.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, the contentions advanced atoral argument, and the entire record in the case, and hereby adopts1 The provisions of Section 8 (1) and (3) of the National LaborRelationsAct, which theTrial Examiner found the Respondents had violated, are continued in Section8 (a) (1) and8 (a) (3) (of the Act as amended by the Labor Management Relations Act, 1947.79 N. L. R. B., No. 68.466 ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.'467the findings, conclusions, and recommendations of the Trial Examiner,with the additions and modifications set forth below.1.We agree with, and adopt, the finding of the Trial Examiner thatthe Association is an employer within the meaning of the Act.2.We agree with the Trial Examiner's conclusion that under theparticular circumstances of this case the alleged "bonus" paymentswere not unlawful; and we adopt his finding that,,the Respondentsdid not violate Section 8 (1) of the Act by making such payments.3.We agree with the Trial Examiner's conclusion that certain ofthe Respondents discriminated against the employees listed- in Ap-pendix A of the Intermediate Report; and we adopt his finding thatby such discrimination the Respondent producers Universal PicturesCompany, Inc., Loew's Incorporated, RKO Radio Pictures, Inc., andWarner Bros. Pictures, Inc., and the Respondent Association violatedSection 8 (3) of the Act.We also adopt the Trial Examiner's findingthat the Respondents did not discriminate against Royal M. Caldwell,Otto Keller, and Glenn C. Waters.4.We agree with the Trial Examiner's conclusion that the evidencedoes not support the allegation that the Respondents failed to bargainin good faith with the IAM; and we adopt his finding that theRespondents did not violate Section 8 (5) of the Act.5.In view of our determination that the Respondents have notfailed to bargain in good faith with the IAM, we find it unnecessarytomake any determination concerning the appropriate bargainingunit for machinists in the motion picture industry or any determina-tion concerning the majority status of the IAM. Therefore, weneither adopt nor reject the Trial Examiner's findings on these twosubjects, which are better left to representation proceedings.ORDER2Upon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Universal Pictures Company, Inc., Universal City, Los AngelesCounty, California; Loew's Incorporated, Culver City, California;RKO Radio Pictures, Inc., Los Angeles, California; and Warner Bros.Pictures, Inc., Burbank, California ; and their officers, agents, succes-sors, and assigns shall each :2At oral argument before the Board,the Respondents stated that they had fully compliedwith the recommended order of the Trial Examiner by reinstating with back pay the em-ployees found to have been discriminated against and by posting the recommended notices.If the Respondents have complied with the recommended order of the Trial Examiner, theyare not required by this Order to repeat their acts of compliance. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Discouraging membership in the International Association ofMachinists, Lodge 1185, or in any other labor organization of itsemployees by discharging, laying off, transferring, or demoting anyof its employees, or in any other manner discriminating in regard totheir hire and tenure of employment or any term or condition ofemployment;(b) In any oilier manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist International Associationof Machinists, Lodge 1185, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole each of the employees against whom it was found tohave discriminated, for any loss of pay he may have suffered by reasonof the discrimination against him, in the manner set forth in the sectionof the Intermediate Report entitled "The remedy," less his netearningsduring the period involved.Respondent Warner shall also transferRobert E. Davis to his former place of work in its camera machineshop in the manner set forth in the section of the Intermediate Reportentitled "The remedy," if the transfer can be accomplished with dueregard to the physical facilities and employment practices of theRespondent Warner;(b)Post in conspicuous places throughout its studios copies of thenotice attached hereto and marked "Appendix A." 3Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, after being duly signed by the Respondent producer's repre-sentative, shall be posted immediately upon receipt thereof, and main-tained for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material;(c)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.In the eventthat thisOrder is enforcedby decreeof a CircuitCourt,of Appeals, thereshall be inserted before thewords"A DECISION AND ORDER"the words"DECREE OFTHE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING " ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.469B. The Association of-Motion Picture Producers,Inc., Los Angeles,California,and its officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Advising,urging, orotherwise influencing its member pro-ducers, directly or indirectly,to discourage membership in the Inter-national Association of Machinists,Lodge 1185,or in any other labororganization of their employeesby discharging,laying off,trans-ferring,,or demoting any of their employees,or in any other mannerdiscriminatingin regardto the hire and tenure of employment or anyterm or condition of employment;(b)Advising or influencing its member producers,directly or in-directly, in any other manner to deny their respective employees rightsguaranteed under the Act;(c) In any other manner interferingwith,restraining,or coercingthe employees of its member producers in the exerciseof the right toself-organization, to form, join,and assist labor organizations, tobargain collectively through representatives of their own choosing,and to engagein concertedactivities for the purpose of collectivebargaining or other mutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a) Immediately send copies of the notice attached hereto andmarked "Appendix B," 4 after they have been duly signed by a repre-sentative of the Association, to all of its members, including all theRespondent producers.' Copies of said notice, to be furnished by theRegional Director for the Twenty-first Region, shall also, after beingduly signed by the Association's representative, be posted immediatelyupon receipt thereof and maintained for sixty (60) consecutive daysthereafter in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Association to insure that said notices are not altered, defaced, orcovered by any other material ;(b)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepsit has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges that the Respondents violated Section8 (1) of the Act by making "bonus" payments; that the Respondentsviolated Section 8 (5) of the, Act by refusing to bargain with the IAM;that the Respondent Warner discriminated against Royal M. Caldwell* See footnote3,supra.809095-49-vol. 79-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDand) Otto Keller; and that the Respondent Paramount discriminatedagainst Glenn C. Waters.APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONALASSOCIATION OF MACHINISTS, LODGE 1185, or any other labor or-ganization, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection.WE WILL make the employees named below wholefor any lossof pay suffered as a result of discrimination.Reginald C. Hill.John M. MobleyCarl H. HomuthWilliam J. PickeringElmer JohnsonGlenwood C. WarrenEdward J. LorenzW. C. ZimmermanAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-criminate in regard to hire or tenure of employment or any term orcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.UNIVERSAL PICTURES COMPANY, INC.,Employer.Dated-------------By ---------------------------------------(Representative)(Title)Dated_____________Dated_____________Dated_____________LOEw'S INCORPORATED,Employer.By ------------------==-------------------(Representative)(Title)RKO RADIO PICTURES, INC.,Employer.By ---------------------------------------(Representative)(Title)WARNER BROS.PICTURES, INC.,Employer.By -------------------------------------(Representative)(Title) ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.-471This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO OURMEMBERS AND THEIR EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT advise or influence our members directly or in-directly, to deny to their respective employees the rights guaran-teed in the National Labor Relations Act;WE, WILL NOT in any other manner interfere with, restrain, orcoerce the employees of any of our members, in the right to self-organization, to form, join, and assist labor organizations, in-cluding INTERNATIONAL ASSOCIATION OF MACHINISTS, LODGE 1185,to bargain collectively through representatives of their own choos-ing, and to engage-in concerted activities, for the purpose of col-lective bargaining or other mutual aid or protection, as guaranteedin Section 7 of the National Labor Relations Act.ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.By ----------------------------------------------(Representative)(Title)Dated-------=---------------This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Robert Rissman,for the Board.O'Melveny & Myers, by Mr. Homer L MitchellandMr. W. W. Alsup,of LosAngeles, Calif., for the respondents.Mr.Wzlliann B. EstermanandMr. T. R White,of Los Angeles, Calif., forInternational Association of Machinists, Lodge 1I85.Bodkin, Breslin & Luddy,byllr.Michael G. Luddy,of Los Angeles, Calif., forthe Intervenor, International Alliance of Theatrical Stage Employees andMoving Picture Machine Operators of the United States and Canada, A. F. of L.Mr. Robert W. GilbertandMr. Allan L. Sapiro,of Los Angeles, Calif., forintervenor, Motion Picture Studio Cinetechnicians, Federal Labor Union 23968,A. F. of L.Mr. John C. Stevenson,of Los Angeles, Calif., for intervenor, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America,Studio Transportation Drivers, Local Union 399. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a second amended charge duly filed on July 18, 1946, by InternationalAssociation of Machinists, Cinema Lodge 11S5, herein called TAM, and othercharges filed at about the same time by certain individuals not now pertinent,the National Labor Relations Board, herein called the Board, by its RegionalDirector for the Twenty-first Region (Los Angeles, California), issued a con-solidated complaint, dated July 19, 1946, Joining the Association of MotionPicture Producers, Inc., herein called the Association: Paramount Pictures Inc.,herein called Paramount ; Warner Bros. Pictures, Inc., herein called Warner;Loew's Incorporated, herein called Loew : Universal Pictures Company, Inc.,herein called Universal ; RKO Radio Pictures. Inc., herein called RKO ; Colum-bia Pictures Corporation, herein called Columbia; Samuel Goldwyn Productions,Inc.,herein called Goldwyn Productions ; Republic Productions, Inc, hereincalled Republic : Hal Roach Studios, Inc, herein called Roach ; and TwentiethCentury-Fox Film Corporation, herein called Twentieth Century, in one casewith eight other consolidated cases against Columbia, Republic, Warner, Loew,Twentieth Century, RKO and the Association in a consolidated action allegingthat all of the foregoing companies and the Association had engaged in unfairlabor practices within the meaning of Section 8 (1), (3) and (5) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, herein called theActCopies of the consolidated complaint, together with notice of hearingthereon, were served upon all of the above-mentioned companies, the Associationand the IAM.By motion dated August 16, 1946, the Association, Columbia, Republic, Warner,Loew, Twentieth Century. RKO, Paramount, Universal. Goldwyn Productions.and Roach, moved to sever the case resting upon the charges filed by the IAMfrom the other consolidated cases.The Board by order dated August 30, 1946,granted the motion and directed the IAM case severed from the other consolidatedcases.Upon the same second amended charge filed July 18, 1946, by the IAM, theBoard, by its Regional Director, issued an amended complaint, dated September3, 1946, against Association of Motion Picture Producers, Inc., herein called re-spondent Association; Paramount Pictures Inc., herein called respondent Para-mount; Warner Bros. Pictures, Inc., herein called respondent Warner; Loew'sIncorporated, herein called respondent Loew, Universal Pictures Company, Inc..herein called respondent Universal ; RKO Radio Pictures, Inc., herein calledrespondent RKO ; Columbia Pictures Corporation, herein called respondent Co-lumbia ; Samuel Goldwyn Productions, Inc., herein called Goldwyn Productions ;Republic Productions, Inc., herein called respondent Republic ; Hal Roach Studios.Inc., herein called respondent Roach ; and Twentieth Century-Fox Film Corpora-tion, herein called respondent Twentieth Century, alleging that all of the fore-going had engaged in unfair labor practices within the meaning of Section 8 (1),(3) and (5) and Section 2 (6) and (7) of the Act. Copies of the amendedcomplaint, together with notice of hearing thereon, were served upon the counselfor respondents and Goldwyn Productions at the opening of the hearing whichhad begun on that portion of the consolidated complaint which was identicalwith the allegations of the amended complaint involving charges filed by the]AM and which was severed by the Board's order referred to aboveThe amended complaint alleged in substance that: (1) the Association wasRKO, Paramount and Universal, on various dates between February 28, 1946, andan employer within the meaning of the Act; (2) the respondents Warner, Loew, ASSOCIATION OF -MOTION PICTURE PRODUCERS, INC.473June 18, 1946, discriminated against certain named individuals by the discharge,refusal to reinstate or hire, and transfer and demotion of the said individuals byreason of their membership in the 1AM; (3) prior to February 28, 1946, andthereafter a majority of the employees in a unit set forth in the amended com-plaint and alleged to be appropriate, designated the IAM as its representative forthe purposes of collective bargaining, and the IAM, was and now is the exclusiverepresentative of all employees in the said unit for the purposes of collectivebargaining; (4) on or about April 17, 1946, all the parties stated that they wouldnot negotiate a closed-shop contract with the IA'-; (5) the parties have sinceFebruary 28, 1946, refused to bargain collectively with the IAM; (6) the partiespaid bonuses to employees who passed the picket lines or performed the workof striking employees during the course of a strike in the motion picture in-dustry, current between March 12 and October 31, 1945, and interrogated em-ployees with respect to their union membership and affiliation ; and (7) by reasonof all of the foregoing the respondents and Goldwyn Productions had engaged inviolations of Section 8 (1), (3) and (5) of the Act and by these acts and conductinterfered with, restrained, and coerced their employees in the exercise of therights guaranteed by Section 7 of the Act.At the conclusion of the first day of the hearing. respondents asked for andwere granted leave to file their answer to the amended complaintThereafteron September 9, 1946, counsel for the respondents handed to all parties copiesof the answer. Therein, were admitted certain factual matters concerning juris-dictional allegations of the amended complaint. It denied that the Associationwas an employer within the meaning of the Act or that Goldwyn Productionswas engaged in the operation of a studio for the production of motion pictures.The answer set forth certain facts concerning the strike of March' 12; 1945 ;denied discrimination against any employees named in the amended co plaint ;asserted lack of knowledge concerning the appropriateness of the uni ; and de-nied the commission of any other unfair labor practice In denying that therehad been a refusal to bargain, the answer averred that since February 28, 1946,there had been a dispute between the IAM, the International Alliance of Theatri-cal Stage Employees and Moving Picture Machine Operators of the United Statesand Canada, A F. of L., herein called the Alliance ; Motion Picture StudioCinetechnicians, Federal Labor Union, 23968, A. F. of L, herein called theFederal Union ; and International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Local399,A. Fof L. herein called theTeamsters, as to the appropriate bargaining unit and the right to representthe employees therein ; that on June 25, 1946, the respondent Producers filedwith the Board a petition for certification of representatives to have the Boardcertify the name or names of the representatives selected by the employees inan appropriate unit or units; and that on July 2, 1946, it was agreed betweenthe respondent Producers and the afore-mentioned unions that they would abideby the decision of the Board and forego further recognition or bargaining withany union pending that determination.Pursuant to notice, a hearing was held at Los Angeles, California, on variousdates between September 3 and October 28, 1946, before Mortimer Riemer, theundersigned Trial Examiner, duly designated by the Chief Trial Examiner.On the first day of the hearing, the Alliance and Federal Union moved to inter-vene.The motions were granted.The Board, the respondents, the IAM, theAlliance, and the Federal Union, were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine wit- 474DECISIONSOF NATIONALLABOR RELATIONS BOARDnesses andto introduce evidence hearing on the issues was afforded all theparties.fCounsel for the respondents had moved for a bill of particulars addressed tocertainparts of the consolidated complaint which had not been passed uponprior to the Order of Severance.After service of the amended complaint and onthe first day of the hearing, counsel moved orally for a bill of particulars, or inthe alternativefor a moredefinite statement to determine whether the unitalleged asappropriate in the amended complaint, included employees performing :(1) services in the manufacture or building of properties or miniatures;(2) services in the working or setting tip of action props;(3) services in the supervision, setting up. operating, striking or storingof equipment used in making special effects ;(4) services in the servicing, maintaining and making of running repairson cameras ;(5) services in the servicing, maintaining and making of running repairson laboratory equipment and apparatus ; and(6) services in the servicing, maintaining and making running repairs ofequipment handled and operated by the Alliance,on the ground that employees performing the afore-mentiond services werecovered under contracts between respondent Producers and the AllianceThismotion was denied.The respondents likewise moved for a bill of particulars, or in the alternativefor a more definite statement, respecting the allegation of the amended com-plaint that the respondents interrogated employees concerning their union mem-bership and affiliation.This motion was granted in part and counsel for theBoard \vas directed to furnish the names of the respondents and their agentswho interrogated employees and the dates thereofFinally, counsel for therespondents moved to strike from the amended complaint those allegations con-performed the work of strikers, on the ground that no charge incorporating theafore-mentioned matters had been filed and on the further ground that the allegedacts, even if committed, (lid not constitute an unfair labor practice.This motionwas denied.On the fifth day of the hearing, during the examination of the witness PatCasey, the Board- sought to introduce in evidence a contract executed in 1942,between the IADI and Samuel Goldwyn Studios, not named in the amendedcomplaint.Casey acknowledged that in negotiating the contract he representedSamuel Goldwyn as an individual.He did not recognize the difference betweenSamuel Goldwyn, Incorporated, Samuel Goldwyn Studios and Goldwyn Produc-tions, the company joined in the amended complaint. In view of Casey's in-ability to distinguish between the various Goldwyn enterprises, counsel for theBoard moved to amend all pleadings and testimony thus far adduced so thatwherever in the title or testimony there appeared, "Samuel Goldwyn Productions,Inc.," it be amended to read, "Samuel Goldwyn Productions, Inc., operating asSamuel Goldwyn Studios."The motion was denied.Counsel for the Board then moved to amend the amended complaint, so thatwherever it read, "Samuel Goldwyn Productions, Inc.," it be amended to read,"Samuel Goldwyn Productions, Inc., operating as Samuel Goldwyn Studios."Themotion in this respect was granted. Counsel for the respondents, without waivinghis objection to the foregoing, then moved to amend the answer to meet thechange in pleadingsThe motion was granted and the denials of the answer ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.475were deemed amended accordingly. The answer was also amended to deny that"Samuel Goldwyn Productions, Inc., does or ever did business as Samuel GoldwynStudios."The hearing proceeded thereafter on the basis of the amendments achievedas the result of the foregoing motionsTowards the close of the Board's caseand during the examination of Marvin A Ezzell, vice president of Goldwyn Pro-ductions and its general manager, as well as general manager of Samuel GoldwynStudios, herein called Studios, it appeared clearly that Goldwyn Productions didnot operate as the Studios. Ezzell was a careful, precise and credible witness.He testifiedthat the Studiosas a legalentitymeant Samuel Goldwyn d/b/aSamuel Goldwyn Studios; the Studios operated a rental studio, whose servicesand facilities were available to all producers, including Goldwyn Productions ;Goldwyn Productions produced its motion pictures at the Studios ; GoldwynProductions employed no machinists but that the Studios did; and that GoldwynProductions had nothing to do with collective bargaining with employees in thealleged appropriate unit.As a result of this testimony, the Board served noticeof its intention to further amend the amended complaint by adding as a partyrespondent, Samuel Goldwyn doing businessas SamuelGoldwyn Studios.OnSeptember 18, 1946, counsel for the Board offered as a proposed exhibit a docu-ment entitled, "Amendment to Amended Complaint, Amendment to SecondAmended Charge" and an original letter dated September 13, 1946 addressedto Samuel Goldwyn doingbusiness asSamuel Goldwyn Studios, together withaffidavits of service upon the said Goldwyn and Homer I. Mitchell, counsel forthe respondents. In effect and thereby, counsel for the Board sought to addto the amended complaint, by motion, another party respondent. In support ofthe motion, counsel for the Board argued that the amendment should be allowednune pro tuneand that all testimony heretofore taken should apply as thoughSamuel Goldwyn doing business as Samuel Goldwyn Studios had been in the pro-ceeding from its outset.The motion was denied and the proposed exhibit rejected.Thereafter counsel for the Board filed a telegraphic appeal to the Board fromthe undersigned'sruling and on September 19, 1946, advised the undersigned,and all parties that the Board had denied the appeal.' Counsel then stated thatin the absenceof any concession from Samuel Goldwyn consenting to be madea party to the proceeding, as Samuel Goldwyn doing business as Samuel GoldwynStudios, amotion would be filed asking the undersigned to dismiss the entirecomplaintwithout prejudice to theissuanceof a new complaint correctly namingall parties to the proceeding.On September 20, 1946, counsel for the Board moved to dismiss the amendedcomplaintwithout prejudice so that a new complaint correctly naming all partiescould issue.Counselfor therespondentsthen moved that the amended complaintbe dismissedwith prejudiceor inthe alternative, that his appeal from therefusalof the Regional Director to bold a hearing on the Producers' petition forcertificationof representatives,be granted2and that therepresentation casebe consolidatedwith the present proceeding and go forward on condition thatSamuel Goldwyndoing business as SamuelGoldwyn Studiosjoin inthe con-solidated proceeding.The respondents' motions were denied and the motion1A copy of the teletype order denying the appeal was read into the record as followsRe Association of Motion Picture Producers, Case 21-C-2735, Board today [Septem-ber 19, 19461 denied Board counsel request for leave to appeal ruling of the TrialExaminer in this case denying Board's motion to amend the complaint.Formal orderfollows.N. L. R. B., Washington.sCase No. 21-RE-31. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDto dismiss without prejudicewas granted.The hearing concluded on September20, 1946, byreason ofthe latterruling.Upon a third amended charge, duly filed September 25, 1946, by the IAM,the Board issued a complaint dated September 26, 1946, against all of the partiesnamed in the caption herein, and all referred to hereafter as the respondents.'Copies of the complaint, together with notice of hearing thereon were dulyservedupon therespondents,the IAM, the Alliance, the Federal Union andTeamsters as well as upon theircounseland representatives.The allegations of the complaint respecting the unfair labor practices arethe same asthose in the amended complaint and heretofore set forth.The onlychange wasthe substitution of Samuel Goldwyn d/b/a Samuel Goldwyn Studios,for the Samuel Goldwyn Productions, Inc. of the amended complaint. The re-spondentsfiled an answer on October 7, 1946, substantially the same as theanswer to the amended complaintWith respect to respondent Goldwyn, theanswer admitted that he is an -individual doing business as Samuel GoldwynStudios engagedin the operation of a studio in Hollywood. CaliforniaTheanswer denied that the Association was an employer within the meaning of theAct; set forth certain facts concerning the strike of i\Iarch 12, 1945, and againdenied the commission of any unfair labor practices.The hearing resumed at Los Angeles on October 14, 1946The Alliance andFederal Union again moved to intervene and intervention was allowed.There-after, the Teamsters were permitted to intervene.All parties stipulated thatthe transcript of record made and the exhibits used in the previous hearingbetween September 3 and 20, 1946, would constitute the record in the new pro-ceeding; the record therein made would apply to all respondents named in thecomplaint as though present on and after September 3, 1946, and named in theamendedcomplaint ; and that pagination of the record and exhibit numberswould continue consecutively.Thereafter the hearing continued.Just before the respondents rested, there was filed an amendment to theanswer, that on September 12, 1946, during the course of the hearing, UnitedBrotherhood of Carpenters & Joiners of America, Studio Carpenters Local 946, A.F. of L., called a strike against the respondent Producers and on September 26,1946, and thereafter, picket lines were established at the studios of the saidrespondents and thereafter members of the IAM employed by the respondentProducers refused to work ; on various dates following September 27, 1946,various of the respondent Producers commenced replacing IAM members whorefused to work ; by reason of said replacements "and of further replacementswhich will hereafter be made by respondent Producers," a 'pay roll then inevidence did not reflect the names of the employees now employed and whowill hereafter be employed in the job classifications described in the unit setforth in the Board's complaint.Thereupon, the Board moved to strike on theground that the amendment referred to matters subsequent to the issuance of thecomplaint and on the further ground that the matters were highly speculativeand problematical.Respondents'counselconceded in part, that some factsallegedhad occurred whereas others might not happen but that he did not want to "waivethe contention which I may have to make atsome timethat the status of employ-ment as of June 10th [the date of the pay roll] should control in this case whenobviously fundamentaland far-reachingchanges are going on atthis verymoment."The motion to strike was granted.S The Producers are referred to collectively as the respondent Producers,the Associationas the respondent Association. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC. , 477At the conclusion of the hearing, the Board moved to conform the pleadings tothe proof with respect to such matters as dates, spelling of names, andsimilaritems.Over the objection of respondents' counsel, the motion was granted.Allcounsel were offered an opportunity to present oral argument at the close of thehearing but waived the opportunity.Thereafter the Board, respondents, andFederalUnion submitted briefs to the undersigned.When the hearing concluded on October 28, 1946, leave was granted to therespondents,Alliance and Federal Union, good cause being shown, to take thetestimony by deposition of W. J. Bassett, secretary-treasurer of the Los Angeles'Central Labor Council, before the transfer of the case to the Board. At the timeof issuance of this Intermediate Report no application had been received to takeBassett'sdepositionUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTS1.Columbia Pictures Corporation, herein called respondent Columbia, a NewYork corporation having its principal office and place of business in New YorkCity, is engaged in the manufacture of motion pictures. It distributes motionpictureswhich it produces, though some of its pictures are distributed by foreigndistributing companies and licensees. It holds the stock of various foreign dis-tributing companies and of the following subsidiary corporations : Screen Gems,Inc., a California corporation, and Columbia Pictures Corp. of Louisiana Inc., aLouisiana corporationDuring 1943, respondent Columbia purchased approxi-mately 106,000,000 feet of film from vendors located in the City of Los Angeles, andexpended approximately $13,600,000 in the production of motion pictures.Forthe 1942-1943 season respondent Columbia produced 37 feature-length motionpictures and made approximately 6,300 prints of these pictures, of which ap-proximately 5,810 were shipped to points outside the State of California.Re-spondent Columbia also produced, for use during the same season, 28 short sub-jects, and made approximately 2,900 prints of these pictures, of which approxi-mately 2,744 were shipped to points outside the State of California. The printsand pictures hereinabove described were distributed by respondent Columbiathrough its offices in New York City.2Republic Productions, Inc, herein called respondent Republic, a New Yorkcorporation with its principal office located in New York City, operates studiosfor the production of motion pictures in the City of Los Angeles, California. Itmanufactures currently in excess of 30 feature-length motion pictures per year.The pictures are distributed throughout the United States and foreign countries.3.Warner Bros. Pictures, Inc, herein called respondent Warner, is a Dela-ware corporation whose principal office and place of business is located in NewYork City. Its principal studio is located at Burbank, California, where itemploys more than 3,000 employees, not including those employed on a dailybasis.It distributesmotion pictures through Vitagraph, Inc., a subsidiarycorporationwhich maintains exchanges in 31 cities throughout the UnitedStates.RespondentWarner usually produces more than 30 feature-lengthpictures each year at its Burbank studio.During the fiscal year ending August27, 1943, it expended more than $19,000,000 on the production of motion pictures.Some of the prints of its pictures are printed in California, but others are printedin New York from master negatives shipped from California for the purpose of 478DECISIONSOF NATIONAL LABOR RELATIONS BOARD.printing and distributionThe pictures are distributed throughout the UnitedStates and foreign countries.4.Loew's incorporated, herein called respondent Loew, a Delaware corpora-tion, engaged in the business of producing and distributing motion pictures,and whose principal office is located in New York City, operates studios locatedat Culver City, CaliforniaDuring the course of each calendar year, the respond-ent Loew produces more than 30 feature-length motionpictures,and a numberof cartoons and short subjects. It causes the prints of these pictures to bedistributed throughout the United States and various foreign countries.Re-spondent Loew employs, many thousands of employees, both in the State ofCalifornia and in the State of New York.5.TwentiethCentury-FoxFilmCorporation,hereincalledrespondentTwentieth Century, is a New York corporation engaged in the production anddistribution of motion pictures, having its principal place of business in NewYork City and also maintaining a place of business in the City of Los Angeles,California.Various subsidiary corporations distribute its motion pictures inforeign countries.During the fiscal year of 1943. respondent Twentieth Centurypurchased several million feet of positive and negative film, the greater propor-tion of which was purchased within the State of California from suppliers whoobtained the film from sources outside the State of CaliforniaDuring the sameperiod, it expended more than $20,000.000 in the production of motion pictures,produced approximately 40 feature-length pictures, and caused more than 10,000prints to be made of all its pictures. It employs approximately 3,500 productionemployees in its studios at Los Angeles.6.RKO Radio Pictures, Inc, herein called respondent R1:O. a Delaware cor-poration having its principal office in New York City. operates a studio foi theproduction of motion pictures in the City of Los Angeles, California. It manu-factures currently in excess of 30 feature-length motion pictures per year.Thepictures so manufactured are distributed throughout the United -States andforeign countries7.Paramount Pictures Inc., herein called respondent Paramount. is a Call-fornia corporation engaged in the production, distribution. and exhibition ofmotion pictures, having a principal office and place of business in New York City,and production facilities located in Los Angeles, California-Respondent Para-mount is also a parent company with which are associated more than 100 sub-sidiary and affiliated corporations,located both within and without the UnitedStates,which are primarily engaged in the exhibition of motion pictures.Respondent Paramount purchased more than 40,000,000 feet of film for use inthe production of motion pictures during the calendar year of 1943 from vendorslocated in the City of Los Angeles.During the same period,it expended approxi-mately $16,500,000 in the production of motion pictures;produced 29 feature-length pictures, of which approximately 4,500 prints were made: produced 13short subjects,of which approximately1,000 prints were made,and produced104, issues of news reel, of which approximately 450 prints were made of eachissueThese prints were distributed by respondent Paramount through a seriesof exchanges maintained by it in this country and abroad.8.Universal Pictures Company, Inc., herein called respondent Universal, aDelaware corporation whose principal office is located in New York City andwhose studio is located at Universal City, Los Angeles County. California, isengaged in the production of motion pictures,which are distributed principallyby Universal Film Exchanges, Inc.The raw film used by respondent Universalin the production of motion pictures is shipped from New York to Universal ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.479City, where motion picture negatives are made: the majority of such negativesare then shipped to Foit Lee. New Jersey, where positive prints are made ;"'andthe prints are distributed from the laboratory in New York to various pointsthroughout the United States for the purpose of exhibition in motion picturetheaters.Respondent Universal produces more than 30 feature-length motionpictures and 'a number of shott subjects during each calendar yearThere wa constant flow in interstate commence of the prints made of such pictures9Samuel Goldwyn, doing business is Samuel Goldwyn Studios, herein callediespondennt Goldwyn, is an individual engaged in the maintenance and operationof a motion picture studio located in Hollywood, California, which respondentGoldwyn lea,3es to poisons and corporations engaged in the production of motion_ucttu'eSIn the operation of his business, respondent Goldwyn purchases varioustypes of raw materials, equipment. and supplies of a total value in'excess ofa150,0OO annually.The motion pictures produced and made on the premisesor respondent Goldwyn with the equipment and facilities of respondent Goldwynarc sold and distributed throughout the United States and various foreigncountriesHal Roach Studios, Inc. herein called respondent Roach, is a Californiacorporation engaged in the production, sale, and distribution of motion picturesDuring World War II, the premises and facilities of respondent Roach were usedin the manufacture of various types of motion pictures for the Armed ServicesRespondent Roach has now reacquired full use of its facilities and its produc-tionwill consist of many motion pictures which will be sold and distributedthroughout the United States and in various foreign countries.11The Association of Motion Picture Producers, Inc , herein referred to asrespondent Association, is now and has been at all tines since 1924, a corpora-tion organized under and existing by N irtue of the laws of the State of California,having its principal office and place of business in the City of Los Angeles, Cali-fornia.The Association is a non-profit corporation organized for the followingpurposes:To assist in fostering the common interests of those engaged in the motionpicture industry in the United States, and especially in the State of Cali-fornia, by establishing and maintaining the highest possible moral and artis-tic standards in motion picture production, by developing the educationalas well as the entertainment value and general usefulness of the motionpicture, by diffusing accurate and reliable information with reference tothe industry, by reforming abuses relative to the industry, by securingfreedom from unjust or unlawful exactions, and by other lawful and propermeansIn promoting and furthering the aforesaid purposes and in the interests of itsmembers, the Association permits certain of its employees to perform services formembers of the Association as individual entities and the said employees on behalfof the members of the Association engaged in and now engaged in the followingactivities :(a)The ascertainment of facts pertaining to wages, hours and workingconditions in the motion picture industry ;(b)The analysis and dissemination of information so obtained;(c)The representation of members of the Association as individual entitiesin their respective labor relations with their employees and in collective bar-gaining negotiations and adjustments of labor disputes; 480DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)The representation of members of theAssociationbefore the Board,its agents and various other Governmentaladvisoryor arbitration commis-sions or bodies ;(e) In general,to advise, instruct and confer with members of the Associa-tion as individual entities in matters pertaining to their employer-employeerelations 4IT.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Cinema Lodge 1185, is a labor organi-zation admitting to membership employees of the respondent Producers.International Alliance of Theatrical Stage Employees and Moving Picture Ma-chine Operators of the United States and Canada: Motion Picture Studio Cme-technicians, Federal Labor Union 23968: and International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, Studio TransportationDrivers, Local Union 399, all affiliated with the American Federation of Labor, arelabor organizations admitting to membership employees of the respondentProducers.III.THE UNFAIR LABOR PRACTICESA Is theAssociation an employer within thenicaiiing of the Act?The Act defines an employer to include "any person acting in the interest ofan employer, directly or indirectly . . .' In a companion Intermediate Reportdated March 20, 1947, issued by the undersigned," the question of whether theAssociation was an employer within the meaning of the Act arose and it wasthere answered in the affirmative. The record herein presentingthe same basicfacts, is even more persuasive and leads to the same conclusionThe answer acknowledges that the Association permits certain of its em-ployees to perform services concerned with wages, hours and other conditionsof employment in the motion picture industry but that the services are per-formed for Associationmembers asindividual entities and not pursuant to theauthority of the Association.The Association is a non-profit California corporation organized in 1924, forthe purpose among other things to foster "the common interests of those engagedin the motion picture industry in the United States."The respondent Produc-ers herein are members of the Association, except possibly respondent Goldwyn.However, Samuel Goldwyn Productions, Inc., is a member of the Association andit is clear from the record that in collective bargaining negotiations respondentGoldwyn is represented by the same individuals and to the same extent as arethe other respondent Producers who are members of the Association.Fred E. Pelton is the Producers' labor administrator, which means, as hetestified, "the negotiations, contracts, interpretations, and the preparation oflabor contracts" for the 10 major producers, the respondents herein eRespond-ents in their negotiations with the unions, function through a committee knownas the Producers' Labor Committee, herein called the Labor Committee, andPelton is responsible to the chairman of that committee.Pelton wasfirst em-ployed by the Labor Committee in 1939, at which time its 3 membersrepresented* The abovefindings offact concerningthe businessof respondentProducers and theAssociationare based upon allegationsof the complaintand admissions contained in theanswer.Matter of Columbia Pictures,etal, CaseNo. 21-C-2505ePelton did not know "their legal names" but he included "Goldwyn ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.481respondents Paramount, Loew and Columbia.His salary is paid by the Asso-ciation, a matter, he explained, of administrative convenience but he testifiedthat the Association had "nothing to do" with his activities.At the time of the hearing the chairman of the Labor Committee was Ben-jamin B. Kahane, vice president and general manager of respondent Columbia.Kahane testified that the Labor Committee is a self-appointed group, meetingwith the unions to resolve matters applicable to the R orking conditions in thestudios of the producers who are members of the Association. Committee mem-bers in addition to Chairman Kahane are, E J. Mannix of respondent Loew ;CliffordWork of respondent Universal ; Mr Goldberg of respondent RKO ;Marvin A. Ezzell of respondent Goldwyn ; and Herbert Freston, vice presidentof respondent Warner.During the latter part of 1945, and all during the firsthalf of 1946, this committee negotiated on behalf of the Producers with theunions concerning the multitudinous matters that arose out of the strike, itssettlement, and ensuing eventsThe Association's Board of Directors thenconsisted of Chairman Byron Price; Y. Frank Freeman of respondent Para-mount ; Mannix of respondent Loew ; Work of respondent Universal ; JosephSchenck of respondent Twentieth Century ; Allen Wilson of respondent Republic ;Peter Rathvon of respondent RKO ; Kahane of respondent Columbia ; Ezzell ofrespondent Goldwyn ; Freston of respondent Warner and Warren Doane of re-spondent Roach.Thus it is clear that at least five Members of the Association'sBoard of Directors, Kahane, Manmx, Work, Ezzell and Freston, were membersof the Labor CommitteeActing for the Labor Committee on frequent occasions in connection with allthe matters at issue between it and the unions is Pat Casey, chairman of theProducers' CommitteeThe Producers' Committee is a committee of the presi-dents of the major Producers. Casey and Pelton act as a team and one or theother seems to have been present at every meeting between the Labor Committeeand any one of the unions.When asked whether the Labor Committee acted for members of the Association,Kahane testified :Well, I think that you can say that they do because they are practicallythe members of the Association as a representative on the Labor Committeein the Association.Questioned further, Kahane testified as follows :Q. (By Mr. MITCHELL.)What has the Producers Labor Committee gotto do with the Association?A.Well, nothing except some of the men who are on the Labor Committeeare members of the Board of Directors of the Association of Motion PictureProducers.For example, Freeman, Work, Mannix, Freston, and myself-five of us-are members of the Board and also on the Labor Committee.Q.Well, other than the fact that you men happen to be on the Board ofDirectors of the Association, what has the Producers Labor Committee gotto do with the Association of Motion Picture Producers, Inc., if anything?*****The WITNESS. I don't think there is any connection between the two. TheAssociation of Motion Picture Producers meets about once a month, sometimesonly once every two months, and there we discuss matters generally aboutthe industry.But the Labor Committee has been meeting in the last yearor so almost every day, certainly very frequently. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerhaps more revealing than Kahane's testimony is the common acceptance byunion representatives and Producers' representatives of the fact that the Asso-ciation does act for the Producers in labor, matters.For example in February1946,when the Conference of Studio Unions,` hereinafter called CSU, serveddemands that the Producers resume negotiations with the CSU, the demand wasserved not upon the Producers but upon the Association. Similarly in March ofthe same year when the Federal Union received its charter it notified not theProducers of this fact, but the Association, and demanded of the Association,reinstatement ofrits members who had been replaced as a result of the settlementof the strike.In June 1946, the TAM demanded of the Association, a bargainingconference with the respondent Producers.The close interlocking associationbetween the Labor Committee and the Association can be seen also in thetelegram that Kahane addressed to Herbert K. Sorrell, president of the CSU,on February 8, 1946, wherein Kahane stated that the Labor Committee, "repre-senting the respective studios who are members of the Association" would meetwith Sorrell's committee in the offices of the Association.Not only the foregoing communications which are univ typical, but many othersin the record, indicate clearly that coirospondence from the unions was addressedto the Association, and that the unions made then demands known to the Pro-ducers by presenting them to the AssociationIn connection with this type oftestimony and documentary evidence, settlement of the industry strike of July 1.1946, was publicized in a statement appearing over the signatures of Byron Price,chairman of the Association's Board of Directors, Sorrell, president of the CSU,and Roy Brewer, international representative of the Alliance.Also on this aspect of the case, when the March 1945 strike occurred, the Asso-ciation published in theDaily Variety,three notices addressed to employeesexplaining the position of the Producers concerning the dispute which had givenrise to the strike.In one of these notices, the Association pledged that its mem-ber Producers would abide by decisions of the Board and recognize and bargainwith any union certified by the BoardIt is clear that the Labor Committee is designated by the Producers who are theAssociation.Unions submit their demands and proposals to the Association forlater action by the Producers.The undersigned is not persuaded that becausePelton, for example, worked under direction of the Labor Committee that therebythe Association, whose members designated the Labor Committee, can be saidto have divorced itself from the Labor Committee and hence cannot be found tobe an employer within the meaning of the Act. Realistically, in the under-signed's opinion, when the Labor Committee acts on behalf of the Producers, theCommittee is taking a stand and advancing a position which is that of the Asso-ciation, and there can be no valid distinction between the Association as such,and the activities of its members.The undersigned is of the opinion that theAssociation is an employer within the meaning of the Act, and it is so found.,4The Conference of Studio Unions "is a group of unions who bound themselves together toprotect the autonomy and the democracy of each of the member unions." Its members in-clude locals of the Painters Union ; Carpenters Union ; International Brotherhood of Electri-calWorkers ; Building Service Employees : Sheet Metal Workers ; the IAM, and varioustalent Guilds.All but one were at the time of their affiliation with the Conference ofStudio Unions, members of the American Federation of LabornSeeN L R B vSonTent-Luebbert Company, et at .151 F. (2d) 483 (C. C. A 9),cert den October 14. 1946.Gluek Brewing v. N. L. R. B ,144 F. (2d) 847 (C C. A. 8) ;N. L R B. v. Long Lake Lumber Co.,138 F. (2d) 363 (C C. A. 9);N. L. R. B.v.Grower-Shipper VegetableAss'n , 122 F (2d) 368 (C C A 9) ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.483B. Factual background antedating issuantce of complaint_t^The strike of March 12, 1945The issues herein arise out of a vast and extremely complex industrial pattern.Years of dispute and conflict between the parties have not lightened the burdenof unraveling the facts for clear presentation and understanding.The basicconflict has been briefly referred to as a "gigantic jurisdictional dispute" betweencompeting unions for job supremacy.But it is more than a struggle of competingunions for jobs and security for members. It presents in addition, a situationwhere fertile ground for jurisdictional disputes exists by reason of industrialpractices and habits that have arisen over a long period of years.A complete'factual background would require study of the industry since its inception inCalifornia.All that is presently attempted is a brief presentation of the factsin connection with the employee discharges hereafter considered.On March 12, 1945, Screen Set Designers, Local 1421, affiliated with theBrotherhood of Painters, Decorators & Paper Hangers of America, A. F. of L.,called a strike in the motion picture industry!The strike drew the immediatesupport of the CSU with which Local 1421 was affiliated.Members of the CSUsuch as the painters, carpenters and machinists left their jobs in support of thestrikeAt the start of the sti ike Richard F. Walsh, international president of theAlliance, issued instructions to Alliance members that they were to cross juris-dictional lines and fill the lobs vacated by striking employees and not to honorpicket lines established about the studios.The Alliance had 12 locals under con-tract with the Producers,10 but at the time of the strike had no one local foremployees engaged in machinists' work.The first week of the strike, PresidentWalsh made an agreement with the Producers' representatives thus described byBrewer :...the arrangement was that if this group or any subsequent group wentout on strike in the studios in an effort to cripple their operation for thepurposes of prosecuting a jurisdictional strike against the I. A. T. S. E, thenthe I. A. T. S. E. would, insofar as it was possible, furnish the people neces-sary to keep those studios in operation.That was the general terms of it.It was not a written instrument. It was an understanding which we had.Pursuant to this arrangement, the Alliance engaged Harry M. Shiffman, a memberof the Alliance projectionist local to find machinists who had the ability to fillthe jobs vacated by members of the IAM.About May 1, 1945, Shiffman organized the Alliance Cinetechnicians Local 789,which took into membership not only employees furnished to the studios to fillthe jobs of the machinists, but those who likewise filled the jobs of other strikingemployees.Local 789 never had a contract with the Producers but enjoyed somesort of verbal understanding that it represented those members which it hadsupplied the ProducersAlso, during the strike. Alliance Local 44, the propmen'slocal, furnished some 30 to 40 propmen to the various studios to perform the work0The strike and its background were fully considered in the Board's decision in matter ofColumbia Pictures Corporation,64 N L R. B 490.10Local 44, Propmen ; Local 80, Grips ; Local 165, Studio Projectionists ; Local 659.Camera Men : Local 695. Sound Technicians ; Local 75, Costumers ; Local 706, Make-upArtists ; Local 767. First Aid Employees ; Local 776, Film Editors ; Local 728, StudioElectricians ; Local 683, Laboratory Technicians , Local 727, LaborersThus, in a sensethe Alliance is an industrial union with its own craft distinctions. 484DECISIONS OF NATIONAL LABOR RELATIONS BOARD .of IAM members. All in all, Shiffman recruited about 300 employees during thestrike to fill the jobs vacated by IAM members.The strike was settled and the striking employees returned to work on October31, 1945, after the Executive Council of the A. F. of L had issued a directiveterminating the strike 11Following the strike, there was no further occasionfor Local 789 to supply employees to the various studios and it has admitted nofurther members.One of the provisions of the strike settlement provided that the employeeswho had filled the strikers' jobs were to remain on the Producers' pay rolls fora period of 60 days, the first 30 of which were to be used to compose jurisdic-tional differences, failing which, during the next 30 days, a 3-man committee ofthe A. F. of L Executive Council would "investigate and determine . . alljurisdictional questions still involved."When IAM members returned to workon October 31, 1945, members of the Alliance locals who left their own jurisdic-tions to fill strikers' jobs returned to their accustomed occupationsMembersof Shiffman's Local 789 remained on the pay rolls for the afore-mentioned 60-day period.At the October 1945 convention of the International Association of Machinists,itsExecutive Council was directed to withhold payment ofper capitatax tothe A. F. of L. Late in 1945, or early in 1946, the Los Angeles Central LaborCouncil was directed to disassociate from participation in its councils, representa-tives of the IAM. In January 1946, Brewer demanded of the Producers thatAlliance members who had been replaced by return of IAM members, be rein-stated to those positions for the reason that the JAM was no longer affiliatedwith the A. F of L.12 At or about the same time, according to Shiffman, he madean agreement with "The Producers Association, the Labor Committee," that mem-bers of Local 789 who had been taken oft the Producers' pay rolls at the end ofthe 60-day period would be granted an indefinite leave of absence without pay.He testified that the agreement was that "everybody that received the 60 daypay, they agreed to carry them on leave of absence without pay." Both Brewerand Shiffman on other occasions renewed demands that members of Local 789be employed in machinist jobs instead of IAM membersOn February 12, 1946, Shiffman sent the Association a wire asserting thatLocal 789 represented a majority of the employees employed as machinists inthe respondents' studios and demanding recognition as the bargaining agent.This claim was discussed on various dates in February with the Labor Com-mittee, Shiffman demandilng in addition that his members be given jobs. OnMarch 7, 1946, the A. F. of L Executive Council issued a charter to the FederalUnion.Upon issuance of the charter, Local 789 turned over most of its membersto the newly chartered union. Shiffman remained on as business representativeand financial secretary of the Federal Union.Following this and on March 18, 1946, Shiffman sent the Association thistelegram :11The provisions of the settlement and the working conditions under which the employeesreturned to work, known as the Cincinnati Directive, are considered in greater detail inlater portions of this report and no extended comment is pertinent at this time12The first agreement entered into in 1937 between the-Producers and IAM contained thisclause"The provisions of this Agreement are predicated upon the understanding that theMachinists' Studio Local No. 1185 is a part of the International Association of Machinists,an affiliate of the American Federation of Labor and that upon any'change in suchstatus,the Producer shall have the right to cancel this Agreement "0 ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.485This is to formally notify you that a Federal Labor Union Charter No.23968 has been issued by the American Federation of Labor covering thejurisdiction formerly held by the International Association of Machinists.We, the undersigned charter members of this local union hereby demandan end to the discrimination being practiced by the Producers Associationin denying work to any but members of the IA---NI,and demandan immediatereinstatement of those men who were replaced by reason of the CincinnatiDirectiveThe issuance of this charter is conclusive proof of the fact thatthe IAM is no longer entitled to any recognition as an A F of L union andwe must insist that no further recognition be given it as such.According to Brewer, when the charter was issued the Producers were "con-vinced" that they were under no further obligation to the IAM and agreed toengage members of the Federal Union. This brought a strike threat from theCSU which was settled, according to Brewer's testimony, by an agreement workedout between Eric Johnston, then president of the Motion Picture Producers andDistributors Association, and later to become president of the respondent Asso-ciation, and Harvey Brown, International President of the IAM, that henceforthonly machinists would be hired who had been on the Producers' pay rolls.OnMarch 25, 1946, the Producers engaged about 35 members of the Federal Unionfor work as precision and journeymen machinists. There is no record evidencethat any IAM member was displaced by this hiring.On April 25, 1946, Shiftman posted a notice, containing the following, on thebulletin boards in the respondent Producers' machine shops :TO'WHODM IT MAY CONCERN :By precedent, the Motion Picture Industry has always been recognizedas an American Federation of Labor industry.Federal Labor Union No. 23968 has been granted a charter by the AmericanFederation of Labor covering the machine work formerly done by Lodge1185 of the I. A. M., which has withdrawn from the American Federationof Labor.The laws of the American Federation of Labor are as follows : "Noorganization nor personthat has seceded,or has been suspended or expelledby the American Federation of Labor or any national or internationalorgani-zation connected with the Federation, shall, while under suchpenalty, beallowed representation or recognition."Therefore, we are offering the opportunity to any machinists now workingin this jurisdiction to join Federal Labor Union No 23968 by contacting ouroffice at 6636 Hollywood Boulevard, Room 216, or our stewards on the lots,and make application for membership in the new American Federation ofLabor Federal local.In this same period of time, the Federal Union continued its demands of theProducers that iii iview of the IAM's suspension, they cease discriminationagainst "A. F. of L. men" and hire members of the Federal Union who hadbeen taken off their jobs as a result of the Cincinnati Directive. The FederalUnion also applied to the Central Labor Council for assistance.Accordinglyabout May 22, 1946, Brewer representing the Alliance, Joseph Tuohy, the Team-sters, and W. J. Bassett, secretary of the Central Labor Council, met with theLabor Committee at the Association. The Labor Committee was told that sincethe IAM was no longer affiliated with the A. F. of L, members of A. F. of L.13 Shiffman was reprimanded for this conduct by respondents Loew and RKO.809095--49-vol. 79-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDunions, including the Alliance and Teamsters,would not handle any equipmentworked on by the IAM.muConcerning this meeting,Kahane testified as follows :At that time...they madethe demandthat they cease having this workdone with the I.A.M. machinists involved or else they would declare thesets hot and their members wouldn't handle them.We protested veryvigorously against any such demand and said thatit wasvery unfair, puttingus in a very bad position.We pleaded with them not to ask us to take anysuch action and asked them not to characterize sets as hot,and again saidthat this was a jurisdictional situation that we weren't concerned with, and"Why can't it be handled by theNationalLabor Relations Board? If thereare any arguments as to who should represent whom and what unit thereshould be,go ahead and thresh it out in court,but why put us in thisposition again?You will put us in the position of more unfair labor practicecharges."And they said they had given the matter their thought and thiswas their studied and deliberate decision and it was up to us to put thisinto effect,and we said, "When'?"and they said"as of now"And we said,"Well,now, that is too quick for us to make any decision.At least give us itchance to think this thing out" and he said,"All right,we will give you 21hours ; we will sendyou a wireand tell you as of 24 hours that it must beput into effect."The producers then met among themselves-the meeting adjourned andthe producers met among themselves and the first time that it happened,we had our choice of.doing the same thing, laying oft the teamster whorefuses to handle the automotive truck equipment and lay off the cameramanwho refuses to work on the set, but we were well aware of the fact thatto do that would paralyze the entire industryIn the one case it meant thatthe I.A. T. S. E. in control of projectionists throughout the theatres andexchange employees throughout our exchanges and the dominant and mostimportant positions in our studios,would mean that we would have to closeour studios,close our exchanges,close our theatres, face an irreparableloss, probably not be able to survive because with theatres and exchangesclosed and studios closed,I don'tthink the industry could last a month,because it meant millions of dollars a week literally.As against taking that course or taking the-or letting the machinists go,the few machinists that were involved go,we decided on operating our studios,on keeping our studios and theatres open.In the other case you might ask why we didn't do it for the other gentle-men, and I simply say that we had found after nine months of strike that atleast we could keep our studios open,be it at a high cost, by engaging otherpainters and other carpentersIt's just a matter of economic pressure onproducers;they took the course that would enable them to survive.That'sall.Following the meeting, Bassett sent each of the respondent Producers the fol-lowing letter :This letter is to confirm the position taken by the representatives of theLos Angeles Central Labor Council and various American Federation ofLabor Unions, whose members are employed in the Motion Picture Industry,in the meeting held in the offices of the Association of Motion Picture Produc-ers on this date. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.487The position of the Los Angeles Central Labor Council is that the Councilis calling upon all affiliated Unions, whose members are employed inlltheMotion Picture Industry, to refuse to accept, work with or handle any prod-ucts going to or coning from machinists employed by the studios who are notIn order to avoid any misunderstanding, the Council is not presuming tocall a strike in the Motion Picture Industry.All members will be requestedto continue to report to work and perform their duties as usual, except thatthey .will reserve the right to refuse to perform operations requiring themto accept, work with or handle any products going to or coming from ma-chinists who are not members of the American Federation of Labor.All persons presently employed to do machine work of any nature in thestudios have the opportunity of becoming members of the Motion PictureCineteclinicians Local 23968 [the Federal Union] which is recognized by theAmerican Federation of Labor as the organization having proper jurisdictionover machine work, or the Studio Transportation Drivers Local 399 havingjurisdiction over, auto mechanics.The A. F of L. members will recognize allwork performed by iueiubeis of these localsThe next day, Bassett sent each respondent Producer this telegram.Pursuant To Our Communication of May 22, 1946 Please Be Advised ThatAll Members Of The American Federation of Labor Are Being Requested ToComply With The Conditions Set Forth In The Letter On And After Wed-nesday May 29, 1946.After.the Central Labor Council took its action, members of the Carpentersand Painters Unions in retaliation about June 13, 1946, refused to work ontechnicolor sets where the technicolor camera had been or was being servicedby members of the Federal UnionAlliance members refused to work on camerasunless serviced by members of the Federal Union and Teamsters refused tohandle automotive equipment that had been serviced by IAM members. AboutJune22, 1946, representatives of the Producers conferred with Brewer and in-formed him that they were going to file a petition for certification of bargainingrepresentatives to resolve the conflict.The Producers wanted Brewers' as-surance that the Alliance would accept the Board's determination as to whorepresentedthe machinists.Brewer agreed to withdraw the order on "hot sets"provided the Producers agreed not to discriminate against members of the FederalUnion.Shortly thereafter the "hot set orders" were revoked.In this connection, before passing to a consideration of the individual dis-charge cases, it should be pointed out that no member of the Alliance or Teamsterswas discharged or otherwise disciplined because of refusal to work on equip-ment serviced by the IAM. Likewise, as is clear from Kahane's testimony, setforth above, and as will appear more fully hereafter, employees were dischargedor otherwise discriminated against because of their IAM membership.Finally,Brewer testified, contrary to Kahane's testimony, that he knew of no specificthreat to take out Alliance projectionists and distribution employees throughoutthe country over the "Machinists issue" or over any other issue in dispute be-tween the unions and the Producers in the spring of 1946.Thus it may be thatKahane's testimony more accurately reflects, not an actual threatened courseof conduct, but rather the Producers' fears of ultimate retribution unless theyacceded to the Alliance demands 488DECISION'S OF NATIONAL LABOR RELATIONS BOARDC.Thedischargecases1.Respondent UniversalThe complaint alleges the discriminatory discharge ofJohn M. MobleyandReginald G. Hill 34on May 29, 1946. and a refusal to reinstate until June 26,'1946. and July 5, 1946, respectively, for the reason that both Mobley and Hillwere members of the IAM.Mobley and hill are automotive mechanics employed in the garage of re-spondent Universal.Both are members of the IAM. Their superior is GeorgeSmith, superintendent of transportation, who supervises the work of theTeamsters who drive automotive equipment and IAM members who repair it.Day-to-day assignments on the job are given by Foreman Lon Price.On May 29, 1946, on reporting for work, Price asked Hill it he had seen thebulletin boardThere Hill read a Teamsters' notice that effective as of thatdate, the Teamsters "were not going to handle any work coming to or from theMachinists."That evening Hill and Mobley were assigned to work on a bus.While the two men were at work, Hill was called to the shop telephone to speakto Lewis B. Shank, assistant business agent of the Teamsters. Shank told Hillthat the "heat" was on ; both men would have to take out cards in the Teamstersto retain their jobs ; but that they would be permitted to retain their IAM mem-bershipSometime between 10 and 11 p. m. Smith returned to the garage andaccording to Mobley's uncontradicted testimony addressed the two mechanics asfollows :IIf I had known you fellows was going to be laid off and if I had knownthis was going to happen 1 would not have had you do the work. . . . You willhave to report to, the personnel office, Mr. McCausland, on Friday morning.Mobley and Hill reported to McCausland on May 31, 1946.Hill testified thatMcCausland told the men they were laid off "due to the Teamsters refusing tomove the bus."The men were told to take home their tools. The undersignedfinds based upon the above testimony of Hill and that of Kahane quoted heretoforethat Hill and Mobley' were in fact laid off because of their IAM membership andthe Teamsters' refusal to drive equipment repaired or serviced by them.About June 11, 1946, Shank asked Mobley to join the Teamsters.Apparentlyhe agreed to do so for he was issued a Teamsters permit. Shank then told Mobleyto return to work and on June 13, Mobley was rehired on his old job.On June 11, 1946, Foreman Price, who was an IAM member, telephoned Hilland told him Mobley was signing up with the Teamsters and urged him to talkto Shank.Price told Hill that "it looks like that they [the Teamsters] havecontrol of things."Hill signed a Teamsters' card and returned to work on hissame job on July 5, 1946162.Respondent LoewThe complaint alleges that respondent Loew dischargedW. E. ZimmermanonMay 29, 1946, and refused, to reinstate him until June 26, 1946,because Zimmer-man was a member of the IAM.14Names of individuals are spelled as given at the hearing.Pursuant to themotion toconform, the complaint is deemed amended accordingly.16Hill was absent from Los Angeles between June 14 and July 2, 1946, due to a death inhis family ASSOCIATIONOF MOTIONPICTURE PRODUCERS, INC.489Zimmerman was employed as an auto mechanic in respondent Loew's garageunder P.L. Small, superintendent of the automotive department. ,Zimmerman isa member of both the IAM and International Brotherhood of Electrical Workers,Local 40, A. F. of L., herein called IBEW.On May 29, 1946, Zimmerman read the Teamsters'notice, similar to the onereferred to in the cases above, posted on the garage bulletin board, that theTeamsters would not handle any equipment "worked on"by IAMmembers.Sometime during the day, Small told Zimmerman that he was"fired."Whenasked for an explanation,Small answered that all he could say was that ordersto that effect had been issued by William R.Walsh,director of labor relationsfor respondent Loew.Zimmerman then saw Walsh and asked why he had beendischarged.Walsh replied there was no explanation;that Zimmerman's workhad been satisfactory but that orders had "come from higher ups... .The respondent introduced in evidence a pay-roll notice showing Zimmerman's"lay-off" onMay 29, 1946.Zimmerman denied ever receiving a copy of thenotice and vigorously asserted that Small told him he was "fired."His testimonyis credited and the undersigned finds Zimmerman was discharged on May 29, 1946,because of his IAM membership.While employed at respondent Warner's after his discharge by respondentLoew, Zimmerman was instructed by the IBEW to report back to respondentLoew for work.He returned to respondent Loew on June 19, 1946, in the electri-cal department as an electrician.Zimmerman is satisfied with his present posi-tion and does not desire reinstatment to his former job as an automotive mechanic.3.Respondent RKOThe complaint alleges that respondent RKO discriminatorily dischargedWil-laam J. Pickeringon June 13, 1946, and refused to reinstate him until June 26, 1946 ;dischargedRobert Skageron June 13, 1946, and thereafter refused to reinstatehim ; and on June 18,1946, transferredCarl H. Honvathto a less desirable positionand refused thereafter to reinstate him because all of the foregoing employeeswere IAM members.Pickering and Skager are the two automotive mechanics employed by respond-ent RKO in its garage.Skager has been employed since 1920 and during thelast 10 years of his employment acted as a working foreman.In this capacityhe picked up work orders and divided tasks with Pickering.There is no record evidence that Pickering was an IAM member except as maybe inferred from the provisions of the IAM's last contract, since expired, whichprovided that the Producers would employ only workers who are members ingood standing of the IAM. Skager was a member of the IAM as well as IBEW.On two occasions"prior to June 13, 1946, Shank,the Teamsters'agent, on visitsto the garage asked Skager to join the Teamsters.Sometime early in June,Harvey Leavitt,superintendent of transportation,instructed both Pickering andSkager not to work on any automotive equipment without his express authori-zation.Between the time of this instruction and June 13,Skager spent most ofhis time idling about the garage.About 2 p. in. on June 13, Shank asked Skager by telephone to join theTeamsters,stating that they were"about to take over the auto mechanics and itwould be best . . . to join their local."At about 3 p. in. Pickering and Skagerwere called to Leavitt's office where they were laid off.When asked to give areason for the lay-off,Leavitt stated,according to Skager:"...,you have beenaround here every day, like I have,and you ought to know . . . the teamster ordriver refused to drive the equipment you worked on today." 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDPickering returned to work on-June 27,1946.Skager on the other hand,at the time of his lay-off inquired if he could work in the electrical department.Skager was told this was satisfactory if he could work it out with Earl Miller,chief electrician.On June 14,Skager went to work in the electrical departmentat an increase in his hourly rate of 17 cents.Skager is presently employed _n theelectrical department,has lost no time by reason of the transfer and does notdesire reinstatement to his old job as an.auto mechanic.Although as pointed out above,the evidence of Pickering's union membershipis at best remote,nonetheless it clearly appears that he was laid-off either byreason of that membership or because the respondent Loew believed he was amember In Skager's case there can be no question that the lay-off resulted fromhis membershp in the IAM,although as events turned out it redounded to hisadvantage.Leavingaside for the moment the question of the remedy appro-priate in a case of this nature, the undersigned is of the opinion that both lay-offswere discriminatory because directed against individuals due to their union orsuspected union membership and that thereby the respondent RKO discrimi-nated against both Pickering and Skager.It is so found.16Carl H. Homuth is a precision machinist,employed by respondent RKO sinceJanuary 1946.He has been a member of the IAM since 1937.Prior to June 18. 1946,the date of the alleged discrimination against Homuth,he worked in a small machine shop adjoining the electrical machine shop, at thethen precision machinist rate of $1.97 an hour.On June 18,Homuth was in-structed to adjust an optical printer, which he accomplished by fashioning aspecial shaft for the printerShortly thereafter,Glen Parr,superintendent ofthe electrical department,calledHomuth to the office of Earl Miller, chiefelectrician.Homuth testified credibly and without contradiction as to thefollowing incident with Miller:...Air.Miller held up the shift....and he says,"Do you know thisshaft?"I says, "Yes,I know"He says, "It is declared hot and so I haveorders to fire you." I asked him, "What do you mean, `hot' ", and he says,"You know the members of the scab local or scab union, or whatever we callthem, called their business agent in and he declared it hot" because I was amember of 1185, so they made another shaft and they used the machine afterthat.Farr then asked Homuth if he would like to take out a permit with the IBEW.Homuth said he would Farr remarked that he did not want to lose Homuth andhe would telephone the IBEW and ask that a permit issue to Homuth.There-upon Homuth left the studio,picked up his permit and returned later to the lot,Thereafter,Homuth continued on the job, doing rough machine work in a smallshop next to the electrical machine shop.Homuth's rate after June 18. 1946,was decreased.The timekeeper informedHomuth that since he now belonged to the IBEW he would receive $1.80 an hour.About 1 week later he was advanced to $1.97 an hour,the rate lie had earned asa precision machinist before June 18, 1946.When Homuth was advanced to thislatter rate he went back"to the same old work."Thus, it would seem clear thatHomuth, as a condition of employment,was required to obtain membership inthe IBEW.17Having done so, within a week he was put back on his old job athis old rate of pay. It is likewise clear that but for his IAM membership andrespondent RKO's acquiescence in the demands made of it.Homuth would not11N L R B v. John Englehorn & Sons,134 F (2d) 553 (C C A 3)."At the timeaffiliatedwith the CSU ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.491have suffered any transferor loss inearnings resulting therefromThe under-signed findsHomuth was transferred and reduced in rate by reason of -his JAMmembership.4.Respondent WarnerThe complaint alleges the discriminatory discharge, transfer and demotion andrefusal toreinstatesix named employees 18 The answer pleads a general denial.Edward J Lorenzhas been employed by respondent Warner since1939 as anauto mechanicand machinist.He is a member of the JAM There are about12 auto mechanics in the crew working under Foreman Ira Roland and Depart-ment Head A H. Klein.Sometime in March 1946, Roland called Lorenz to his office and there intro-duced him to Shiffman and Herman R. Lentz, president of the Federal Union.According to Lorenz's credible and uncontradicted testimony,Shiffman statedto him: "We are taking over here and we are giving you a chance to join ourunion" ; showed him a copy of the Federal Union's charter and gave him anapplication card.Lorenz asked if it was not necessary to hold an election todetermine this.Shiffman answered that he would not argue the matter, theFederal Union was "taking over" and if Lorenz wanted to join this was hisopportunity.Lorenz stated that the Teamsters also claimed auto mechanicsand he doubted whether the Federal Union had a majority of employees. Fol-lowing the conversation with Lorenz, other mechanics were called in "one at atime" to speak to ShiffmanOn May 29, 1946, the notice of the Teamsters that they would not handleany equipment worked on by JAM members appeared on the bulletin board.On May 31, Klein told Lorenz to collect his tools and that he was laid off.WhenLorenz asked the reason for lay-off, Klein answered that there was no pointin discussingthe matter because Lorenz knew the reasonShortly thereafter,Klein told Lorenz he was laid off because "The Teamstersrefuse todrive thatcar you were working on, the BuickThat is why you were laid off."Lorenx was reinstated to his old job by respondent Warner on June 26, 1946.Glenwood C. Warrenisa machinist employed by respondent Warner sinceFebruary 1946.He is a member of the JAM.On May 31, 1946, Warren worked his regular shift as a machinist. About5 p in. Francis Fuhrmann, head of the technical department, telephoned himat home and told him hewas laid offbecause "Thecrafts refuseto handle yourwork."Warren returned to the studio the next day and asked Fuhrmann fora slip giving the reason for his lay-off.Fuhrmann refused to put in writing thereason forthe lay-off.Warren was reinstated to his old position on July 5, 1946. It appears how-ever that respondent Warner made reasonable efforts to reinstate Warren onJune 26, 1946.Warren was unavailable for employment betweenJune 3 andhis return to work on July 5, 1946.Elmer Johnsonis a welder,employed by respondent Warner sinceJanuary1946.Johnson performs his duties in the machine shop and onthe stages inwhich connection he works with employees who are members of the Alliancegrip local 80.Johnsonis a memberof the IAM.18Elmer Johnson,discharged May 29, 1946,reinstated,Julie 26, 1946 ; Edward J Lorenz,discharged May 30, 1946, reinstated,June 26,1946 ; Glenwood C. Warren, discharged M31, 1946,reinstated,July 8, 1946,Royal M. Caldwell,transferredand demoted, June1946 ; Robert E Davis, transferred and demoted, June 6, 1946 ; and Otto Keller, transferredand demoted,June 6, 1946. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 29, 1946, while Johnson was at work welding some steel girders ontop of one of the stages, Fuhrmann approached and inquired if he belonged tothe IAM.When Johnson acknowledged that he did, Fuhrmann answered :"That is all I want to know." Johnson had just finished one welding job andwas preparing to move on to the next when the grip foreman told Johnson thatthe grips would not work with him any longer. Later, Foreman Bassett toldJohnson to gather up his equipment and report to FuhrmannFuhrmann toldJohnson that he was "through" but he could finish out his shift or go home.Fuhrmann refused to give any reason for his action and issued no lay-off slipto Johnson.Johnson was reinstated on his old job on June 26, 1946.He experienced nofurther difficulty in working with Alliance membersRobert E. Davisis a machinist employed by respondent Warner since 1944.From and after November 1945, Davis was employed on the maintenance ofcameras inthe camera machine shopDavis is a member of the IAMOn June 6, 1946, Superintendent Al Tondreau took Davis off camera mainte-nance work, to make room for two or three machinists, members of the FederalUnion, who were reporting the next day to do camera maintenance work. Daviswent into the machine shop where he performed general machine work. About1 week later, cameras were brought to where Davis worked in the machine shopand he commenced his maintenance work again.He was not transferred backto the camera maintenance shop.Davis' rate has at all times- remained the same, suffering no reduction byreason of his transfer.Thus up to June 6, Davis maintained cameras ; on thatdate he was transferred to, the machine shop to make room for the Federal Unionmen ; he worked 1 week on machine work of a general nature ; and about June 13,1946, Davis again resumed his camera maintenance work.The undersigned finds thatLorenz, Warren, JohnsonandDaviswere discrimi-nated against by respondent Warner because of their IAM membership.Royal M. CaldwellandOtto Keller,the other machinists allegedly transferredand demoted on June 6, 1946, because of their IAM membership, did not testify.There is no evidence of discrimination against them. It will be recommendedhereafter that the portion of the complaint, alleging a discriminatory transferand demotion of Caldwell and Keller be dismissed.5.Respondent ParamountThe complaint alleges that respondent Paramount on or about February, 20,1946, and thereafter, refused to hireGlenn Watersbecause of his IAM mem-bershipWaters did not testify. J. R. Stehr, IAM business representative, testifiedthat in February 1946, Ben Hayes, in charge of the machine shop at respondentParamount, told him that he would have to reject Waters for employment inview of orders not to hire additional machinists. In March 1946,Stehr askedTed Leonard, director of industrial relations, why Waters was not hired andLeonard replied that President Balaban had issued orders not to hire moremachinistsThis completes the evidence respecting Waters.The undersigned is satisfied, that the foregoing facts, even when consideredin relation to other events, such as for example, the hiring of Federal UnioniembersinMarch 1946, are not sufficiently reliable, probative and substantialto warrant a finding of discrimination in refusing to hire Waters. It will berecommended hereafter that this portion of the complaintbe dismissed. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.4936.Conclusions respecting the discharge and/or lay-offsFrom the foregoing it appears that on various dates following May 29, 1946,certain respondent Producers discharged, laid off or transferred machinists whowere members of the IAM. This action coincided with that of the CentraFLaborCouncil, the Alliance and Teamsters in declaring work performed by IAM mem-bers "hot" and not to be handled by A. F. of L. members. As set forth above, inretaliation, Conference unions, notably the Carpenters and Painters, declared"hot" certain work performed by members of the Federal Union. Thereupon,certain respondent Producers laid off the Carpenters and Painters.Kahanetestified :Q (By Mr Rissm_x) Now,let's get to thisJuly 1,1946, strike.I think,you testified that members of the Teamsters Union at some time in thespring of 1946 refused to handle equipment that bad been worked on bymembers of Lodge 1185.Is that correct?A That is rightQ. And likewise,members of certain locals of the I. A. T. S. E. refusedtowork with or handle equipment that had been worked on by membersof Lodge 1185.A. That is right.Q. They declared certain equipment hot because it had been worked on by1185 people,is that correct')A. That is the expression that was used.Q.Do you know that when the work of members of Lodge 1185 was declaredhot by the I. A. T. S. E.and by the Teamsters Union the members of 1185,who had worked on that equipment or machinery,were discharged from thestudios?Isn't that correct?A. Laid off is probably a better expression.Q. Then you said,I think the words you used were"thereafter the carpen-ters and pa]hters refused to work on sets where I. A. T. S. E. members orFederal Local machinists had worked,"is that correct?A. That is correct.Q. In that case the sets were declared hot by the Painters and Carpenters,is that correct?A. That is right.Q. In that case,who was laid off. the Painters and Carpenters who haddeclared the sets hot and refused to work on them, or the members of theFederal Local who had performed work on the camera which resulted in thedeclaration of hot sets?A The Painters and Carpenters refused to work.Q.Were any I. A. T. S. E men or any Teamsters laid off, fired,disciplined,discharged,taken out of work because they refused to handle or work withequipment that had been worked on or serviced by members of Lodge 1185?A. They were not.None of them to my knowledge.Q.Do you know of any explanation for the difference in treatment in onecase and the other?A Yes. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. There was a difference?A. Oh, sure.Later Kahane testified, as set forth fully in his testimony at the beginning ofthis section, that the difference in treatment was due to the "economic pressureon the producers."Thus the question arises whether economic pressure thus leveled against anemployer can justify what would otherwise appear to be a violation of the Act.The decision to submit to Alliance threats was made by the Labor Committeeof which Kahane, of respondent Columbia, was chairmanRespondent Columbiadid not follow up the decision by discharging TAM membersBut other respond-ents did carry out the undertaking of the Labor Committee. The close inter-locking relationship between the Labor Committee and the Association has beenshown. It has been found that the Association is an employer within the mean-ing of the Act.And it has been found that the Labor Committee acts for theAssociation.In this instance the Labor Committee acted for the Associationand bound it and all respondent Producers who took the action which the LaborCommittee approved.The undersigned is satisfied that respondents Association.Warner, Loew,RKO and Universal submitted to the threats of the Alliance, Teamsters andCentral Labor Council and with full knowledge of the meaning of their acts,determined to discharge, lay off or transfer the IAM members. There is absenthere any persuasive proof that the action taken was mandatory in order to avoidimmediate financial loss or cessation of operations. It is true that such mighthave been a future result in view of the dominant position of the Alliance inthe industry; and the costly strike of 1945 which had caused so macli confusionover a period of 9 months was no doubt uppermost in mind. Yet it is significantthat at the time the respondents took the aforesaid action, no harm or loss hadactually resulted and Brewer, according to his testimony, knew of no specificthreat to take out Alliance projectionists or distribution employees throughoutthe country, over the "Machinists issue "The undersigned thinks it is clear that the acts related above constituteddiscrimination in regard to hire and tenure of employment on the part of respond-ents Association,Warner, Loew, RKO and Universal land that they necessarilydiscouraged membership in the IAM.The employees in question were presentedwith the alternative of transferring their membership from their chosen organi-zation, the IAM, to the Teamsters and the Federal Union as a condition to theirremaining on the jobThe respondents Association, Warner, Loew. RKO andUniversal accordingly committed an unfair labor practice within the meaningof Section 8 (3) of the Act, and it is so found.,Threats of economic pressure arising out of jurisdictional conflicts have neverbeen held to justify a violation of the Act by the Board," although situations mayarise where the Board in the exercise of a wise discretion may withhold itsusual reinstatement and back pay orders 20 The consistent application of broadprinciples of law and administrative policy by the Board in denying applicabilityof economic factors to justify discrimination has been recognized by the Courts19Matter of Star PublishingGo.,4 N. LR. B 498;Matter of Trawler Maris Stella,12N L R B 415;Matter of General MotorsCorp ,14 N L. R. B 113;Matter of IsthmianSS.Co, 22 N. LR B. 689 ;Matter of Mooremack,28 N. L. R. B 869,Matter of GreerSteel Company,38 N. L R. B.65;Matter of Cowell Portland CementCo., 40 N. L. R. B.65220Matterof New YorktPuertoRicoSteamshipCo., 34 N. L. R. B 10281 01ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.495as well." InN. L R B v. Gluelc Breivinrg Co.,"the Circuit Court of Appeals hadthis to say in a factual situation squarely in point :..the trouble was entirely caused by the economic pressure by Teamstersin their effort to compel the Gluek [respondent employer] drivers to transfertheir allegiance from Brewers to Teamsters ; that this pressure was so effec-tive that it forced Gluek to act ; that this action was motivated, in largepart if not entirely, by the purpose of avoiding disruption and loss of business ;that Gluek knew its action would have the effect either of changing suchallegiance or of depriving the drivers of their jobs by transferring the workto a place where it could be done by members of Teamsters; that Gluekfirst used pressure to bring about the first alternative ; that failing in this.itadopted the other alternative, and that the known inevitable result ofsuch action by Gluck has been to aid one labor union in a conflict withanother union with which it had a labor contract. Albeit unwillingly, yetthere is no doubt that Gluek participated in a jurisdictional labor disputeand its participation had the effect, well known to it in advance, of favoringone union over the other. It is clear that it had no purpose-in the senseof animus or desire-to injure one or to help the other. Its underlying andcompelling purpose was to save itself.But to accomplish this result, itconsciously interfered in a labor situation by actively favoring one unionover another.This was properly held by the Board to be an unfair laborpractice under the Act because economic interests of an employer are not validreasonsfor violation of the Act [citing cases]InN. L. R. B. v. Hudson.Motor Car Co.,128 F. (2d) 528, 553, it was stated: "We think it right andjust to say that so far as the record shows, respondent has not wilfully vio-lated the provisions of the Act, but the intent of the employer is not withinthe ambit of our power of reviewWhen it is once made to appear fromthe primary facts that the employer has violated the exprc's provisions ofthe Act, we may not inquire into his motives "The undersigned is satisfied that the respondents were placed in an unenviableposition by the ultimatum of the Central Labor Council, the Teamsters and theAlliance, but the violation of the Act is unmistakable.The undersigned finds that respondents Association, Warner, Loew, RKO andUniversal discriminated in regard to the hire and tenure of employment ofElmer Johnson, Edward J. Lorenz, Glenwood C Warren, Robert E. Davis. W. EZimmerman, W. J. Pickering, Robert Skager, Carl H. Homuth, John M. Mobleyand Reginald G Hill, thereby discouraging membership in the IAM, and inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act.1D. Alleged interference,restraint,and coercionThe complaint alleges that on and afterMarch 19, 1945,the respondentsinterfered with,restrained and coerced their employees in the exerciseof rightsprotectedby the Act by :'-'N L R. B v. Graham,at at.159 F(2d) 787 (C C A. 9) ,19 L R.R AI 2303 (de-cided February 13, 1947);N. L. R. B. v Gluck Brewing Co,144 F.(2d) 847(C. C. A. 8) ;N. L. R B v.Poison LogginqCo., 136 F. (2d) 314(C. C. A 9) ;N. L. R B. v. HudsonMotor Car Co.,128 F.(2d) 528(C. C. A. 6) ,Wilson d Co v. N L. R. B.,123 F.(2d) 411;N L. R. B. v. StarPublishing Co., 97 F.(2d) 465 (C. C A. 9).22144 F. (2d) 847, 853 496DECISIONSOF NATIONALLABOR RELATIONS BOARD(1) interrogating employees with respect to their union membership andi;;. affiliation ; and- -(2) payment of bonuses to employees who passed the picket lines orperformed the work of strikers during the strike of March to October 1945.1 Interrogation of employeesCounsel for the Board in complying with the undersigned's ruling to furnisha bill of particulars, stated orally on the record that the only agent who interro-gated employees was Francis Fuhrmann, head of respondent Warner's technicaldepartment.This refers to the case of Elmer Johnson, heretofore considered.Johnson was a welder, member of the IAM, who about May 29, 1946, was askedby Fuhrmann if he belonged to "1185". Later that day Johnson was laid offbecause of his membership.The undersigned has found above that respondentWarner discriminated against Johnson.However, the undersigned does not be-lieve that the query addressed to Johnson was a violation of the Act.Johnsonwas a welder, represented by the IAM for purposes of collective bargaining,although his work classification was not covered under the terms of the lastcontract in force between the IAM and respondent Warner.The Federal Unionclaimed jurisdiction over welders and the Alliance likewise sought to includethem within its jurisdictionAt this time, respondent Warner had determined,as fully set forth above, to lay off members of the IAM, because of the actionof the Central Labor Council and the Alliance in declaring "hot" the work ofthe IAM.The regular machinist classification of such men as Warren, Lorenzand Davis was not doubtful. Johnson's classification as a welder may have beenobscure and uncertain in view of the conflicting jurisdictions.Hence Fuhrmann'squestion was intended to ascertain whether Johnson's work was "hot" and hencebanned by the action of the aforesaid unions.The undersigned is of the opinionthat under these peculiar circumstances, this was not a violation of the Act.It is so found, and it will be recommended hereafter that this allegation of thecomplaint be dismissed.2.Payment of bonusesThe allegatin i concerning the payment of bonuses in derogation of employees'rights, raises for consideration the circumstances and events preceding and fol-lowing settlement of the 1945 strike.That strike, starting on March 12, 1945,was precipitated by Local 1421 of the Painters Union and supported by the CSU.Alliance locals and a vast majority of Alliance members continued to workduring the strike pursuant to direction of International President Walsh.Some-time between October 15 and 24, 1945, while the strike was still in progress,the Executive Council of the A. F. of L., in meeting at Cincinnati, issued aDirective terminating the strike.The Directive islas follows :International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada-Brotherhood of Paint-ers,Decorators and Paperhangers of America-United Brotherhood of Car-penters and Joiners of America, et cetera.Hollywood Studio Union Strike and Jurisdiction Controversy.1.The Council directs that the Hollywood strike be terminatedimmedi-ately.2.That all employees return to work immediately.3.That for a period of thirty days the International Unions- affectedmake every attempt to settle the juiisdictional questions involved in thedispute. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.4974.That after the expiration of thirty days a committee of three membersof the Executive Council of the American Federation of Labor shall investi-gate and determine within thirty days all jurisdictional questions stillinvolved.5.That all parties concerned, the International Allianc.; of TheatricalStage Employees and Moving Picture Machine Operators of the UnitedStates and Canada, the United Brotherhood of Carpenters and Joiners ofAmerica, the International Association of Machinists, the United Associa-tion of Plumbers and Steam Fitters of the United States, and' Canada,- theBrotherhood of Painters, Decorators and Paperhangers of America, theInternationalBrotherhood of Electrical Workers of America, and the Build-ing Service Employees'International Union, accept as final and bindingsuch decisions and determinations as the Executive Council committee ofthree may finally render.Before issuance of the Directive and as part of the over-all undertaking inconnection with it, the respondents, represented by Eric Johnston, agreed to acceptthe findings of the three-man committee and in the interim period all employees,including the returning strikers as well as those who had replaced them duringthe strike, were to continue on the job.Thus during this 60-day interim periodwhile jurisdictional questions were being studied both groups of workers wereto be paid 2'Immediately upon issuance of the Directive a controversy arose as to whetherthe replacements who had been hired during the strike were to continue towork in the studios in the jurisdictions of the striking Conference unions.TheCSU claimed that the Producers could not work the replacements in the classi-fications formerly held by the strikers, whereas the Alliance insisted that thereturn of the strikers did not preclude the Producers' use of the replacementsto the extent that they were needed in the same jurisdictions in which they hadworked during the strike.The question arose then -whether the CSU's inter-pretation was correct or whether the Alliance's interpretation was correct. Inorder to settle this question of Directive application, a meeting was held withA. F. of L. President Green in Washington, D. C. The respondents were repre-sented by Johnston, Maurice B. Benjamin, an attorney, Mannix, of respondentLoew, and others.PresidentWalsh represented the Alliance" As a result of the Washingtonmeeting President Green issued the following release embodying the under-standing reached at the meetingWASHINGTON, D. C.October 30, 1945.It is definitely and clearly understood that all striking employees atHollywood who were on call on March 12th shall return to work immediately.Each employee will return to the position he formerly occupied when thestrike occurred.-aBrewer testifiedthat thiswas part of the agreement"with the Producers Association "24Brewer,who did not attend themeeting, testifiedthat President Hutcheson of theCarpentersUnion attendedthe meetingand both Brewer and Sorrelltestifiedthat Presi-dent Lindelof of thePainters Union was present.Benjaminwho attended the meetingdid not mention either individual as in attendance and testified that no representative ofthe CSU waspresent 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDManagement shall exercise its usual prerogativeas to assignment of em-ployees during the sixty-day interim period without interference on thepart of the unions involved.The next day, October 31, 1945, the strikers returned to work.Itwas con-templatedunder the Cincinnati Directive that all workers-strikers andreplacements alike-would be paid during the 30-day periodduring which theunions sought a solution of their jurisdictional differences failing which, theywould be paid during the next 30-day period while the three-man committeestudied the prol:lems and made it's findings which were to be "finaland binding."In general, however, the respondent Producers in order to avoid friction didnot work the replacement employees in the jurisdictions of the returningstrikers.This created a bad situation with idle men on all the studio lots. Sometimearound November 6, 1945, the respondent Producers agreed topay off in onelump sum, for the entire 60-day period, all of the replacementemployees and tohave the replacements available on call thereafter if need arose.,So actually,as Brewer explained, the guarantee of employment for 60 days became in fact asa result of this application of the Directive, a "60-day severance."In addition to those who thus received the 60-day lump sum award, there wasa large group of workers who were not working on October 31, 1945, in the'jurisdictions of the returning strikersThis included, for example, prop makersand grips-members of regular studio crews-who during the strikewent intothe carpenter shop to do the work of striking carpenters but who prior to or onconclusion of the strike returned to their regular positions as prop makers andgripsWith respect to these workers Brewer testified :These men who had been doing that work. some of them a few clays, someof them most of their time, were frozen out of this field of employmentby reason of this settlement, without any severance pay or anycompensationfor the loss or potential loss of employment.Therefore it was subsequently agreed that the severance pay which theproducers had agreed to pay in Cincinnati would be appliedto a paymentfor each of those workers who had workedsome time during this periodin the jurisdiction of these unions that had gone on strike for 15 days ormore, a payment equivalent to $3.50 a day, and we considered that wascompensation for their loss of employment in that area, which theyhad beenmore or less promised when they were asked to go in there and do that work..The agreement for this payment was made between Y. Frank Freeman, of re-spondent Paramount, one of the Association's directors, and a member of theLabor Committee, and President Walsh and other Alliance representatives.No one man drew both the 60-day lump sum award and the $3.50 settlementHowever, some men who drew the 60-day lump sum, while on call from thestudio making the payment, found work elsewhere and some of those who quali-fied for the $3 50 settlement, continued to be paid their regular wages as of thetime they assumed their regular employment in their old classifications.AtrespondentWarner's several hundred employees drew the $3.50 settlementsometime in March 1946.There were certain individual applications of the foregoing types of paymentwhich did not fit precisely within these broad classifications.But generallyspeaking,it is these two payments which the Board urges constituted a bonuspayment for strike breaking and hence a violation of the Act. The 60-day lumpsum award was part of the Cincinnati agreement which settledthe strike, ASSOCIATION OF MOTION PICTURE PRODUCERS, INC:although the form of payment took a turn different from that originally contem-plated by the settlement.At least the principle of payment for work to be per-'formed for the 60-day period was accepted.The dispute which then arose as a'result of the CSU's insistence that the replacements not work in the jurisdictions'of the returning strikers,led to an unwholesome situation that was settled bypaying off the replacements on the basis of the hourly rate for classificationin which they had last worked.It is clear from this record and the undersigned is satisfied that the 60-daylump sum award arose out of the Cincinnati settlement It was made knownto the workers about November6, 1045,'for the first time and it was never priorthereto held out as a reward or inducement to any worker to act as a strikebreaker 25As for the $3.50 settlement,Brewer testified that under the Directivethis payment was applied to the other groups of workers In the case of respond-ent Warner,payment was made in March 1946. Counsel for the Board urges inhis brief that payment at this time was a deliberate move to reward workers fortheir past action in crossing jurisdictional lines and as a subtle suggestion thatthe same treatment would be renewed in the event of another strike, "thatRespondents believed was imminent in the spring of 1946 " There was threatof another strike in March 1946, due to disagreement between the CSU and therespondent Producers,but to accept the foregoing theory is to draw as logical theconclusion that the $3.50 settlement, because of its timing,was intended bothas a reward for past services and payment for future favors.Brewer also testified that the idea of the $350 settlement arose at CincinnatirnOctober 1945.Regardless of the time when the amount was fixed, there isno evidence in the record that at any time during the strike,any person waspromised any money other than the regular amount due for work performed.To accept the Board's theory again,itwould be necessary to reject Brewer's testi-mony that at Cincinnati an additional commitment was made to PresidentWalsh thatthere would be a settlement to those workers who were dismissed afterthe question of jurisdiction was settled by the three-nnan committee.The exactterms of the settlement were not agreed upon at Cincinnati but the "overallcommitment"was made at that time. In the undersigned's opinion the exactterms were those later worked out between Freeman and Walsh.Reviewing the record as a whole,the undersigned is of the opinion that pay-ments of the nature indicated above are not violations of the Act.The principleof payment was agreed upon at the time of the strike settlement,although some-what later the method and manner of payment was tailored to fit the occasion.There is nowhere any suggestion in the record that strike breakers were offeredany other than their regular wages for work done or to be performedThe 60-daylump sum award was caused by the position taken by the CSU, whereas theoriginal intention had been to retain the replacements until the jurisdictionallines had been straightened out, but in no event longer than 60 days. The $3.50settlement was worked out subsequent to Cincinnati,when the time and amountof payment were fixed.The timing of the latter payment lends some credenceto the Board's theory thatitwasintended as an inducement to the employeesto act as strike breakers in the event the threat of another strike became real.But in fact at the time there was no strike,and the undersigned is unable toaccept the Board's theory in the absence of more compelling and persuasiveproof.Kahane testified that these payments cost the 10 respondent Producers about$7,000,000 500-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe undersigned is of the further opinion that there is no reliable, probativeor substantial evidence that payments of the kind here made were violationsof the Act. It is so found and it will he recommended hereafter that this portionof the complaint be dismissed.E. The refusalto bargain collectively1.The appropriate unitA. Before the strikeThe complaint alleges that a unit composed of all employees of the respondentProducers "in the following classifications: precision machinists (camera), ma-chinists (journeymen), automotive mechanic, automotive gang boss, machinistshelpers, apprentice machinist, machinist gang boss (journeymen), machinists sub-foreman or keyman (journeyman) and machinist foreman, exclusive of all otheremployees," would insure to such employees their full right to collective bar-gaining and otherwise effectuate the policies of the Act.The answer averredthat the respondents were without knowledge as to the appropriateness of theaforesaid unit.Much evidence was introduced designed to show the uncertaintyof this unit and that a finding that it was appropriate without determiningwhether it includes or excludes other categories of employees, would "result incontinuation and aggravation of the jurisdictional dispute existing between[Alliance] and the International Association of Machinists "The IAM started to organize the studios in 1936, at which time it was affiliatedwith the A. F. of L. In 1937, with the help of the Teamsters, the first contractwas executed between IAM and eight of the respondent Producers herein. Caseyrepresented the Producers in the negotiations and the IAM was represented byD. T. Wayne. This first contract effective July 1, 1937, provided that on andafter that date, "all Machinists, Machinists' Helpers and Machinist Apprenticesshall be members of Machinists' Studio Local No. 1185. . . . ' The contractcovered wage scales for precision machinists, journeymen machinists, machinists'helpers and machinists' apprentices.The contract contained these two pro-visions :The studios' present policy of operation shall continue to prevail, and-inthe event any question of jurisdiction should arise between the Machinistsand any other International-such question shall not become cause for inter-ruption of service or studio operation, and shall be subject to adjudicationbetween such Internationals concerned.The provisions of this Agreement are predicated upon the understandingthat the Machinists' Studio Local No. 1185 is a part of the International As-sociation of Machinists, an affiliate of the American Federation of Labor andthat upon any change in such status, the Producer shall have the right tocancel this agreement.Wayne, IAM's business representative from 1937 to January 1946, and at thetime of the hearing a precision machinist, gave the following description of thework in the classifications covered under this contract :Precision Machinist.-One"who is required to make, maintain, repair andservice camera projectors, cutting and recording equipment, printing equip-ment, and other similar types of technical film processing equipment, num-bering machines, all of which are peculiart',to,the motion picture industry.A ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.501precision machinist works on cameras,printers,projectors and film processingmachinery.Journeyman Machinist.-Onewho "does general maintenance work ofphysical equipment of the studio,as well as any other work on parts thathave to be machined or are to be machined or fitted for some use around thestudio, and has a general knowledge of how to perform that work on call."A journeyman does general machine shop work.Machinist Helper-Onewho assists"machinists around the machine shopin handling anything too big for one person to handle,and where no skillis required... .s ReOn January 9, 1940, Tuohy of the Teamsters advised Wayne in a letter state-ment that the Teamsters made"no claim whatsoever on automobile mechanics,"and that its demands of the Producers excluded from coverage garage employeeswho performed"actualmechanical repairs."Up until that time automotivemechanics were members of the Teamsters.On July 1, 1941,Casey"notified allstudios that on and after that date all automotive mechanics employed by thestudios "shall be members"of the IAM and the wage'scale in the agreement thenin force was modified to cover the classification of automotive mechanic 2T Thismodified agreement continued in existence until superseded by one executed inMay 1942.The 1942 agreement was negotiated by Casey and thereafter separate contractswere executed between the IAM and individual producers.This contract, datedApril 29, 1942,remained in effect until January 1,1944, and was thereafter, byoral agreement,extended to March 1945.28In this contract,there was includedwithin the covered classifications,for the first time, machinist gang boss, ma-chinist sub-foreman or keyman, and machinist foreman, in addition to those clas-sifications covered under the prior contract.The agreement provided that theProducers would employ in the classifications set out in the attached "WageScales and Working Conditions...only workers who are members in goodemployment standing of the Union,and the Union will furnish competent mento perform the work and render the services required by the Producer underthe provisions of this agreement."There was no provision therein, as there wasin the prior agreement,giving the Producer the right to cancel upon the IAM's dis-affiliation with the A; F of L.In March or April 1944; in negotiations between the IAM and the Producers,itwas agreed to include the classification of automotive gang boss in the bargain-ing unit.Wayne described these additional classifications as follows :Machinist foreman-". ..a department head,who is not required to handlethe tools of the trade,and is on so-called weekly call, or on call most of thetime, and is a flat-rate man rather than working by the hour."Machinists sub-foreman or keyman-"Inthe so-called camera or precisionmachine shops,or where the precision machinist operates,quite often therewill be one man who is a leadman, or who is in charge of certain typesof equipment,and they have three or four other people working with them,26Wayne had no knowledge of apprentice machinists being employed27Wayne described an automotive mechanic in the industry as one "who is familiar withand skilled in the building,repairing and changing of all automotive equipment, such astrucks,busses, passenger cars, motor boats...all internal combustion engines, as wellas welding and everything else that is required on those types of equipment"28This contract was in force between the IAM and respondents Republic,RKO, Loew,Warner, Twentieth Century, Paramount,Universal,and Columbia and Samuel GoldwynStudios.-i1`4+809095-49--vol 79-33 502'DECISIONSOF NATIONALLABOR RELATIONS BOARDand he is virtually a gang boss or a gang leader.,He gets an increased rateof pay . . . for his services of leading the crew or groups."Automotive gangboss-Leads "the gang, possibly passing out the work inthe absence of the foreman,and generally being a subforeman or straw boss."The 1942 contract with its classifications as extended,was in existence almost3 years up to March 1945,when the strike started.During that time it is clear,in.the undersigned's opinion,that,the contracts functioned reasonably well withno insurmountable problems which rendered the unit either unworkable or unfit.It is likewise true that within the same period of time, some difficulties didarise, principally over the conflicting contentions of the Alliance and IAM onmachine work in connectionwithprop making and the servicing of camerasand camera equipment.For example,according to Brewer,prior to May 1,1945, the only local of the Alliance which claimed the right to represent machinistswas Local 44, which contended;that machinists performing prop work were withinits jurisdiction.But the onlyserious dispute,he testified,concerned five em-ployees in respondent Loew's prop shop who, because they used'lathes andplaning machines,were claimed by the IAM 29 Brewer testified further thatduring the life of the 1942 contract,there was in existence an agreement betweenthe Alliance and other A. F. of L. unions, not to take into membership employeesdoing work under the jurisdiction of other unions.-Duval was unable to describe each job over which he claimed jurisdiction.Hetestified :they are too numerous,and they vary constantly.You understandmaking of equipment for special effects involves rain, wind,fire, snow, water-falls, and so forth.They are constantly perfecting new methods of gettingthe desired effect.The list of properties and the amount of work done onthem and the classification of work is just too long to even try to catalog.Each day there is a new prop.The last time we were in with the Producersin illustrating the work of a prop maker,Imentioned that now an atomicbomb had become a prop,which made quite a laugh. It-was only a matterof two months after that, that the boys were making atomic bombs, or thereplica.He testified further that Local 44's claim did not rest on where the prop was madeor the machinery used but on the fact that his local makes and operatesallprops.The following illustrates the nature of the running dispute between theAlliance and the IAM : the Alliance claimed jurisdiction over repair work on alift at respondent Loew ; fabrication of steps for a railway car of foreign designat respondent Columbia;machine work on a water dump,tank at respondentWarner, all of which work at the time the claims were asserted was being per-formed by IAM members.Admittedly these disputes exist and have existed,yet by and large the recordseems clear that up to the time of the strike,the last LAM unit agreed to, servedwith reasonable certainty between the parties despite assertions of competing20Duval, business representative of Alliance Local 44 testified:"A prop is anythingthat goes into a set,other than the four walls, the floor and the ceilingAnything thatis used to decorate a set,that is a prop;and it is our duty to build them,along with theminiature.A miniature is anything that is"built at a reduced scale.That is our jurisdic-tion.Regardless of the material used or, how constructed,it is our jurisdiction to buildit."He acknowledged that differences arose from time to time between his local, theProducers and other unions as to what is a prop. This is understandable in view ofDuval's definition ASSOCIATION OF -MOTION PICTURE -PRODUCERS,INC.503unions.The IAM had never sought inclusion of operators of cameras, printingequipment and splicers or jurisdiction over employees who make normal adjust-ment of equipment or apparatus and had not asked to include those who hadserviced and operated special effects and props 90Apparently without any un-toward results, the IAM also was recognized as bargaining agent for typewriter,sewing machine and bicycle mechanics wherever such positions existed.Waynetestified that he knew of no instance where Alliance members refused to, operate,or use equipment made or remodeled by IAM members during the period he servedas business representative.Nor had the Teamsters at any time in the periodafter their relinquishing jurisdiction over auto mechanics and up to January1946, made any attempt to recover this classification.b.Unitcontentions follow4ng the strike ,The strike of March 12, 1945, gave rise to innumerable problems, not the leastof which was who would perform the work in the classifications vacated by theIAM members. This did and does not mean that the unit was artificial or in-expedient. It meant that the Alliance and other unions opposed to the CSU nowsought to cover all jurisdictions and stamp out inter-union competition and strife.It will be recalled that prior to March 12, 1945, the Alliance had no local formachinists.But about May 1, 1945, Alliance Local 789 was established to fillthose jobs. In all, it had about 275 members working in the studios as machinists,auto mechanics, and in other classifications. It ceased to function about the timethe strike ended. In addition, during the strike members of Local 44 or its per-mittees did machinist work in the classifications covered by the IAM contract.The settlement of the strike and the suspension of the IAM from the A. F. of L.intensified the desire of the non-Conference unions to retain their hold on theIAM job classifications that they had filled during the strike.For example, the decision of the three-man Executive Council Committee ofthe A. F. of L., on "Hollywood Jurisdictional Controversy," dated December'26, 1945, was interpreted by the Alliance to give it "large groups of machinists."The Alliance demanded that it be recognized as representative of those em-ployees who serviced the cameras, and who according to Brewer were classifiedas precision machinists. It asked also for the men who did machine work onprops.Brewer made the nature of the Alliance contentions as to the unit, veryclear in a meeting he had with the Labor Committee in February 1946.Hetestified :There were two questions at issue.No. 1, what was the status of theMachinists' problem with respect to their affiliation and their withdrawalfrom the American Federation of Labor. And 2, what, if any, of that typeof machine work did the directive °' grant the Machinists.I made the-point that under this directive the matter of servicing cameras,certainly, was not given to the Machinists.That the principle which hadbeen laid down in *the directive, that the I. A. men should service their ownequipment and do the running repairs on their own equipment, certainlyshould apply to cameras. That most of the work on cameras was a servicing80 In a few"unusual"instances, IAM members have builtmechanical props such as a horseand octopus.°°Brewer by use of the word "directive" referred to the above-mentioned decision by theCommittee appointed to render "final and binding"decisionson the "Hollywood Jurisdic-tional Controversy." 504DECISIONS OF NATIONAL LABOR-RELATIONS BOARDocould possibly be interpreted to be giving the Machinists, was the manu-facturing job in relation to that work that all of the servicing work belongedto the I. A. unit.Q. (By Mr. MITCHELL) What did you ask the producersto do aboutthat, ifanything?A. I asked them to recognize that and put-let the I. A. men who had beentaken off that work be put back on it.Q.Did you tell the Producers what unit you claimed that work belongedin?A. Yes. I said it was a part of the cameramen's unit.Q. At any timeduringthe spring of 1946, were you present at any dis-cussion of the matter of machine work on laboratory equipment?A. Yes, at thesame,-Ithink it was at thesame meetingthat was dis-cussed.The same general points were made, that the maintaining of labora-tory equipment was basically a servicing job. It consisted of oiling andsometimeswiping the equipment 'down. It is'purely a day service, job andgenerally the directiverecognizedthe right of'our crafts to service theirown equipment. That the manufacturing job again was the only job whichwas specifically set out as belonging to Machinists.And that this was nota machiningjob, it was a servicing job, and therefore should be included inthe laboratory unit.....Brewer testified further that prior to the issuance of this decision, in somestudios the work of servicingcameras andequipment had been done by employeesclassified as precision machinists.It is understandable that a free interpreta-tion of the word "servicing" to permit more than normal adjustment for satis-factory operation, would conflict with the work of an IAM member classified asa precision machinist.Commencing in January 1946, the Teamsters demanded of the Labor Committeerepresentation for the automotive mechanics'Its last contract, however, exe-cuted in September 1946, did not include auto mechanics. -Furthermore, despitetheir claim, Shiffman representing the Federal Union, sought recognition for auto.mechanics, as well as machinists, welders, and molders.The conflicting claims of the Federal Union, the Alliance, and Teamstersrepresent one aspect of this jurisdictional controversy.On the other hand, theIAM's demands as opposed to those of the other unions rested upon formal agree-ment of prior years.Hence, where a prior contract does define an inherentlyappropriate unit, the bargaining history should be accorded controlling weight $3Furthermore, where the dispute as to unit centers around so-called "fringegroups" rather than, as in this case the basic group of machinists, the Board hasfollowed the policy of adhering to the unit outlined in the prior collective bar-gaining contract 34Before the strike of March 12, the contractual unit func-tionedAfter the strike the unit became subject to attack not so much becauseof inappropriateness but because competing unionswereresolved not to relin-quish the advantage the stake gave them of filling the IAM jobs in the unit classi-32This demand rested on two grounds : (1) Some drivers wanted inside garage mechanicsfobs , and (2) the strike of March 1945 had thrown some Teamsters out of work and theywere determined to avoid similar crises in the future33Matter of Screpto Manufacturing Company,65 N. L R B 222;Matter of Cobbs andMitchell Company,65 N L R B. 488;Matter of City Lines of West Virginia, Inc,66N. L R. B 904,;Matter of Quincy Lumber Company,67 N. L R. B. 1119;Matter of LudlowManufacturingand SalesCompany,67 N L. R. B. 954.34Matter of Fairbanks, Morse &Co., 66 N L. R. B. 673. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.505fications.Thus basically the problem became and remained as to what unionor unions could claim to represent the employees in the contractual unit.Theunions opposing the TAM and seeking to upset the unit did not feel sufficientlystrong to test this question by petition.The undersigned sees no reason to depart from time tested achievements anddisturb, because of unsettled claims to job rights, a unit established by theparties.'The undersigned is convinced that with tolerance, reasonableness ininterpretation and the give and take necessary to accomodate conflicting view-points, the unit herein sought will function in a manner satisfactory to all con-cernedIn view of the above and the record as a whole, particularly thebargaining history between the TAM and the Producers from 1937 to 1945, theundersigned is of the opinion that the employees engaged in the work in the unitclassifications establish a definite group possessing a community of interest suchas to warrant a finding that they constitute a unit appropriate for the purposesof collectivebargaining.The undersigned therefore finds that a unit composed of allemployees ofthe respondent Producers in the following classifications: precision machinists(camera) ; machinists (journeymen) ; automotivemechanics,automotive gangboss,machinists ,helpers, apprentice,, machinist, machinist gang boss (journey-men), machinists sub-foreman or keyman (journeyman) and machinists fore-man, exclusive of all other employees, at all times material herein, constitutedand now constitute a unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9 (b) of the Act.2.Representation by the TAM of a majority in the appropriate unitThe complaint alleges that prior to February 28, 1946, and at all times there-after, a majority of the employees in the unit found appropriate, designatedthe TAM as its representative for the, purposes of collective bargaining.Therespondents in their answer disclaim any knowledge of these facts.The question of the IAM's majority was not seriously questioned at any timeduring, the,protracted negotiations between the parties, during the hearing orin briefs submitted to the undersigned. Indeed in its brief the respondents urgethat at all times prior to July 2, 1946, the respondent Producers recognized theTAM, "as the collective bargaining agent of machinists employed in job classifi-cations," in the unit found to be appropriate above.Differences between theparties arose not over the majority question but over other matters to bediscussed hereafter.The last contract in existence between the TAM and the Producers providedthat the Producers would employ in the unit classifications "only workers whoare members-in good employment standing of the Union, and the Union willfurnish competent men to perform the work and render the services required bythe Producer."This agreement was extended orally to March 1945. Thus it ishardly arguable that up to the start of the strike, the IAM's majority was inquestion.On termination of the strike, all TAM members returned to work.According to the uncontroverted testimony of TAM Business RepresentativeStehr, between October 31, 1945, and March 25, 1946, the only members of theTAM were employed in the classifications covered in the IAM's last contract.On that latter date, at the Federal Union's insistence some 35 members of theFederal Union were given machinist jobs.35 SeeMatter of C. J. Petersen and C F. Lytle, d/b/a Peterson & Lytle,60 N. L R B. 1070. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was introduced in evidence a pay roll of the machinists employed asof June 10, 1946, in the classifications covered in the unit found to be appropriateabove, as well as an addendum to that pay roll, explanatory of the names onthe list.The undersigned has relied on these two documents as well as testimonyof respondents'. witnesses in calculating the majority question and -has reachedthe conclusions set forth in the following table :ABCDETotal No. ofnames on listOn leave ofplus thoseIAM membersabsence sinceOthers atRespondent produceradded basedat work onDec. 29, 1945and not atwork onon credible6-10-46work on6-10-46testimony of6-10-46witnessesGoldwyn---------------------9522Republic---___--'--------------12741Loew-------------------------89322631Columbia---------------- -----35,22112_1,oach------------------------,133----------10Warner ----------------------er89522710720thy ------------------473287Paramount-------------------7341293Universal---------------------2925-----------4RKO-------------------------4014----------2643623310796Number on leave of absence on June 10, 1946----------------------- 107Names on pay roll on June 10, 1946------------------------------- 436'Number working on June 10, 1946 (C+E) -------------------------- 329Members of IAM at work on June 10, 1946-------------------------233In -arriving at the above calculations the undersigned has disregarded thefact that a certain number of the names counted in Column B were, after June 10,1946, removed from on-leave status and restored to activework.This factwould not disturb the IAM'smajority.Likewise disregarded is the testimonyof Shiffman concerning some 49 individuals,who he claimed were all FederalUnion members,,but on leave of absence on June 10, 1946, and who should be.included as employees in the unit.This is based on Shiffman's idea of the unitwhich would include blacksmiths,molders, welders and even prop makers whoworked as machinsts during the strike.These latter additions are rejectedalso because they rest on the uncertain employment status arising out of anagreement made sometime in January 1946,between the Labor Committee andShiffman, that individuals supplied by him to take the jobs of striking machinistswould be given an indefinite leave of absence withoutpay.At thistime someof these individuals were members of Cinetechnicians Local 789.Apparentlypart of the undertakingwith theLabor Committee was to continue this indefi-nite status until certain questions of jurisdiction could be solved.Those problemsstill remain open and the status of such individuals is no more certain now thanitwas in January 1946.8 The undersigned has, however,included in thesaSee opinion of Judge Learned Hand In N.L. if. B. v. Remington Rand, Inc.,[94 F.(2d) 862, 871(C. C. A. 2)]: "It is of course true that the consequences[of a strike]are harsh to those who have taken the strikers'places ; strikes are always harsh ; it mighthave been better to forbid them in quarrels over union recognition.But with that we have ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.507tabulation above, those 35 members of the Federal Union who were givenemployment in March' 1946.The undersigned finds that on February 28, 1946, and at all times thereafter,the IAM was, and now is, the duly, designated gepresentativeLof'the majority ofthe employees in the aforesaid appropriate unit, and that, by virtue of Section 9(,a)of the Act; the IAM at all times was, and now is, the representative of allthe respondent Producers' employees in such unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment or otherconditions of employment.3.The refusal to bargaina.Chronology`of eventsThe complaintalleges a refusalto bargain commencing on or-about February28, 1946,and in addition that on or about April 17, 1946, all of the respondentProducers declared they would not negotiate a closed-shop contract with theIAM.- The; answer denies, both and avers, that by reason of the conflicting claimsof the various unions herein as to the "appropriate collective bargaining unit,"the respondentProducers(other than Goldwyn) filed an RE petition on June25, 1946, seeking to have the Boarddetermine the name'ornames of bargainingrepresentatives.The answer further sets forth that on July 2, 1946, it wasagreedbetween all respondent Producers and the-unions, including the IAM, thatthe unions would abide by the Board's decision in the representationcase andpending that decision the respondent Producers would not recognize or bargainwith the IAM or other competing unions.In January 1945, the IAM's 1942 agreement with the respondent Producerswas extended and at the outset of the strike on March 12, the partieshad beenoperating under oral extensions of the contract while negotiating for, a new one.There is no evidence concerning the scope of the oral extension but the 1942agreement did provide for exhaustion of grievance procedures before any inter-ruption of work occurred.As heretofore indicated, members of the IAMabsented themselves from work in support of the strike of Local 1421. On April5,1945, Casey, on behalf of respondents Columbia, Loew, Paramount, RKO,Republic, Twentieth Century, Universal, and Warner, and Samuel Goldwyn,sent the IAM and its International office in Washington, the following wire :The undersigned producers" hereby rescind and terminate the collectivebargaining contracts now in effect between the undersigned producers andyourunion.Such action is taken by us by reason of your breach of yourobligations under such contracts and the failure of your members to performtheir services in accordancewith such contracts.Before continuing with the sequence of events, some consideration is requiredof the CSU practice in bargaining with the Labor Committee and the Producers.The CSU is a confederation of studio unions, all of whom, with one exception,were at the time of its creation in 1941, A. F. of L. affiliates."Herbert Sorrell,nothing to do; as between those who have used a lawful weapon and those whose protectionwill limit its use, the second must yield ; and indeed, it is probably true today that mostmen taking jobs so made vacant, realize from the outset how tenuous is their hold."17One local of the Alliance, 683, the Film Technicians local, was or is affiliated withthe CSU. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD -business representative of Painters Local 644, has been president of the CSU'since 1941; D. T. Wayne of the-IAM, vice president," and' Carl Head, also ofPainters Local 644, secretary-treasurer.Sorrell is the dominant figure andspokesman of the CSU. In meeting with the Producers, he and a CSU committee,representative of its affiliates, deal with the Producers on general subjects thataffect all of its members. Sorrell never negotiated a contract for any union in theabsence of a representative of that union. Individual contracts are executed byand between the Producer and the Union. Under the IAM constitution onlyits members can approve a contract.About October 25, 1945, a CSU committee including Sorrell, met with a com-mittee of the producers to discuss the return to work of the strikers. According toSorrell it was there agreed that the returning strikers, including IAM members,would go back to work "under the terms and conditions of the written contract"that had existed prior to the strike.Kahane testified that the Producers agreed toreinstate the old wage scales and, working conditions but refused to reinstatethe contracts.Whether this conflict arises over a failure to distinguish betweena formal reinstatement of an entire written. contract and just compliance withits terms and conditions is'immaterial. It is,,clear that the, wage scales, andworking conditions that existed prior to the strike and which had been fixed by,contract were reinstated and the parties shortly thereafter set about negotiatingfor new contracts to cover the CSU.unions..In the 60 days following the return of the strikers to work, there arose theproblems discussed above under the subject of the bonus. Shortly thereafter,when under settlement provisions the replaced machinists were to be re-moved from the pay roll, Shiffman and Brewer succeeded in obtaining from theLabor Committee a commitment that the replaced machinists, members of Cine-technicians Local 789, would be granted an indefinite leave of absence. Juris-dictional problems had not been settled by the three-man committee appointedby the A. F. of L. Executive Council. At or, about this same time the Teamstersalso served demands that automotive mechanics be included as part of the Team-sters Unit 98On February 4, 1946, Sorrell sent the Association the following telegram :The Conference of Studio Unions on behalf of its Affiliates demands thatimmediate negotiations be initiated and contracts signed by February 16.1946.It is requested that time and place for initial meeting between respec-tive representatives be set immediately.Pelton replied on February 6:that the respective studios that are members of the Association ofMotion Picture Producers, Inc., are prepared to negotiate with the severalunions, on whose behalf your wire was sent who are entitled to such nego-tiation.However, in conformity with our practice, such negotiations shouldbe conducted separately with each union.' In order to facilitate these nego-tiations,we suggest that each union submit, in writing, its proposals, sothat they may be considered in advance of meetings.Upon receipt of suchproposals, meeting dates will be suggested and arranged.38This matter of coverage for automotive mechanics was discussed thereafter on five orsix occasionsbetween the Labor Committee and the TeamstersAt the end, the Teamsterswere informed that since the matter was now before the Board on the Producers' petitionfiled June 25, 1946, it would not be discussedThe last Teamsters' contract, executed inSeptember 1946, did not cover in automotive mechanics. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.509Sorrell answered on February 7 that Pelton's proposals were unacceptable anddemanded on behalf of the CSU to meet "collectively for the purpose of negoti-ating.an-interim agreement for each and every one of its affiliated unions to besigned no later than February 16."Sorrell testified that in sending the telegram he meant that he' "wasn't goingin alone for the Painters.D. T Wayne wasn't going in alone for the Machinists.Skelton wouldn't go in alone for the Carpenters.We would go in together.andnegotiate an agreement . . . We would negotiate agreements collectively. . . :.Kahane in reply to this'latest move telegraphed Sorrell on February 8, that :a committee consisting of Byron Price, E J. Mannix, Clifford Work,Frank Freeman and B. B. Kahane, representing the respective studios whoare members of the Association of Motion Picture Producers, will meet withyour committee at the offices of the Association on Monday, February 11,1946 at two o'clock p. m. . . .39Pursuant to this latest exchange of telegrams, a full committee of the CSU,including Stehr of the IAM, met on February 11 with the Labor Committee.Sorrell was the CSU spokesman and presented to the Labor Committee the fol-lowing proposal for a 90-day interim agreement, commencing February 18, 1946:1.Return to thirty-six (36) hour work week with maintenance of present"take home" pay for forty-eight (48) hour work week, with pay'increaseretroactive to January 1, 1946, for the following unions :******Studio Machinists Local 1185*******4. . . ,, the Producers shall extend the last contracts in effect with thefollowing unions :***StudioMachinistsLocal 1185*******5.Contracts effective January 1, 1946, for the unions listed in 1.... aboveshall be negotiated during the ninety (90) day period commencing February18, 1946.6.Contracts negotiated during the ninety (90) day Interim period shallsupersede the Interim Agreement and be-retroactive to January 1, 1946.*******The above proposals were not discussed because, according to Sorrell, the Pro-ducers insisted that conditions of work be negotiated before taking up the ques-tion of wages. Sorrell acceded to this position. Sorrell testified : "We discussedMachinists just the same as we discussed Carpenters, Painters, and others.Wediscussed them all.There wasn't any doubt about them [Producers] bargainingfor the MachinistsThere was a doubt . . . about . . . the Office Workers."Apparently at the meeting the CSU had made as a condition of further negotia-tion, the Producers' recognition of the Office Employees Guild at a time whenthe Producers were of the opinion that a majority of Guild members had changed"Price was Chairman of the Board of the Association , Mannix represented respondentLoew, Work, respondent Universal, Freeman, respondent Paramount ; and Kahane, thecommittee chairman,respondent Columbia. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDaffiliation.Accordingly that day,Kahane sent Sorrell a lengthy telegram that'the Labor Committee could notnegotiatewith the CSUif the afore-mentioned'-condition was imposedfor the OfficeEmployeesGuild.The telegram concluded:'In our,conference you, further indicated to us thatthe observance bythe Carpenters and Painters of the arbitration award,made by the corn-mittee appointedat the Council of the AmericanFederationof Labor, wouldbe conditioned upon our agreement to changes in wage rates to be paid tothose crafts.-Since all parties involved including the unions you represent;agreedunconditionally to-acceptand abideby the awardof this committee,we believewe are entitled to complete an unconditional agreement by allcrafts toobserve thatdirective.We request such assurance.If agreementcan be reached upon the matters above setforth,we will take up negotiationswithrespectto anyproposal as to working conditions and wage rates.Wetrust that we can clear these preliminary matters and continue toward asuccessful conclusion of negotiations.Sorrell answered Kahane's telegram the next day by reiterating that an interimagreement be negotiated for all CSU affiliates by February 16; insisting on rep-resenting the Office Employees Guild until there-had been a legal change in thebargaining representative of those employees;and stating with reference to theA. F. of L.Directive on jurisdiction,that the CSU was "anxious"to work outan agreement to prevent further work stoppages which could be accomplishedby further negotiation.Kahane replied that same day that the Labor Committeewould resume discussion with the CSU on February 14.On February 12, Shiffman likewise wired the Association,asserting that Al-liance Cinetechnicians Local 789 had a "majority"of employees employed asmachinists in the industry;protesting the right of the IAM to represent ma-chinists and demanding recognition as the bargaining agency for machinistsin the industry"as represented by your Association."The Labor Committee metwith Brewer and Shiffman on these demands and after issuanceof theFederalUnion's charter in March, a compromise solution was achieved by the hiring of35 members of the Federal Union.The CSU representatives met with Producers'representatives on February13 and 14.Matters relative to all affiliates were discussed.At one of theseearly meetings at about this time, Producers'representatives stated that becausethe IAM had been suspended from the A. F. of L.they could not negotiate withthe IAM. Sorrell replied pointedly:"No deal for the Machinists,no deal foranybody," and prepared to leave the conference.The Producers,after furtherconsideration,decided to "go along on the Machinists."Other than this, therewas no particular reference to the IAM.Matters common to all the contractswere being considered and the vexing problem of the Office Employees Guildseems to have occupied much time of the conferees.On February 15, Kahanewrote Sorrell recalling an agreement at the February 14 meeting that Sorrellwould submit the CSU's position on (1) office workers, (2) observance of theterms of the arbitration award, and(3) negotiation of working conditions con-temporaneously with discussion of wage demands. The rest of Kahane's letteris set forth :You have now submitted your reply which we quote, and to which we setforth our position :(1)As to Screen Office Employees Guild,you state"Conference will dealfor S.O. E. G. at Goldwyn and Technicolor and that status quo is to be ASSOCIATION OF- MOTION, PICTURE PRODUCERS, INC.511maintained at all other studios until the N.labor practices."Since as you are aware the pendency of unfair labor practice chargesprevents any N.L. R. B. election,which would enable office workers to makea free choice of bargaining representative,your proposal completely negatives.the right of these employees to choose their own bargaining representatives.As we have pointed out to you our employees in this category have heretoforedesignated,and legally still have bargaining representatives.We will notengage in any negotiations with you affecting those workers unless and untilyou are legally designated to represent them.Until you are so chosen, we.must recognize and carry out our obligation under our existing contracts.(2)As to the jurisdictional directive of the Committee appointed by theCouncil of the American Federation of Labor you state:"Conference will assure the Producers that we will not participatein any strike against the directive of the three man committee."We have asked for a definite agreement on the part of each union that itwill carry out the terms of that directive,irrespective of the outcome of anynegotiations in which we now engage.We request such agreements as apreliminary to further discussion of other issues between us.We are com-pelled to ask a direct agreement by each union as to this matter,as we feelthat any action by or resolution of the Conference of Studio Unions is in-effective for this purpose.(3)As to our request that working conditions be negotiated prior to ourdiscussion of your wage demands, you have replied :"That we re-iterate our demands that we enter into immediate wageand interim agreements and that working conditions be worked outduring the three month interim period."You have demanded wage increases as an interim matter and the laternegotiation of changed working conditions,which obviously will again affectsuch increased wage scale.As we pointed out to you yesterday, it is entirelyimpracticable to negotiate wage increases in advance of and separate fromnegotiation of working conditions.We, therefore,must again repeat ourrequest that the negotiations must first cover working conditions and thatany contract we enter into must be an entire agreement covering both workingconditions and wages.Your demand for a 50% increase over the present basic wage scale, whichalready is generally higher in the motion picture industry than in other in-dustries in this area,is unreasonable and unjustified.In conclusion, may we point out that upon the satisfactory dispositionof the matters herein referred to, we are willing to negotiate the matterof wage increases.Sorrellmet with the Labor Committee on February 16.He testified, thatat this meeting "the Producers convinced us that . . . they were anxious to con-summate a deal, and that they were sincere, and that we could work . . . thesituation out without having to strike, ..."At this meeting it was agreed tostart work on a uniform cover sheet covering general conditions applicable to allConference unions; then to take up the individual union problems and settle thequestion of wages.After February 16. Sorrell was ill and occupied with other matters. On March24, SorrellwiredKahane that nothing had been accomplished in contract. nego- 512DECISIONSOF NATIONALLABOR RELATIONS BOARDtiations to date, "because of your failure to bargain.in good faith."He demanded"joint negotiations for an immediate 'w"age increase." ' Kahane answered onMarch 25, in the following telegram :We are at a loss to understand the statement in your telegram todaythat the Producers have not bargained in good faith.We have met withyour committee'whenever you requested and have discussed the variousproblems presented.The delay in the negotiations had been largely causedby your absence and your inability to meet on account of your health andtrial involvements. It was agreed that all of your locals were to negotiate.working conditions prior to wages:As of March 20, 1946, the Readers andLocal 1421 are the only locals who have presented proposals on workingconditions.We are now negotiating with both localsProgress can bemade only if we meetWe are ready to resume meetings whenever youdesire.We suggest that you arrange a program of meetings to continuethe negotiations.The parties resumed their meetings on April 3. Stelir had in the meantimeprotested the hiring on March 25 of the 35 members of the Federal Union, buthe was told there was nothing that could, be done about it. Sorrell wanted tostrike when he heard of the incident but apparently dropped such action whenhe was informed that the IAM was going to file charges with the Board 4°At the April 3 meeting, Kahane stated that the Producers "could not negotiatea union shop or closed shop" with the IAM" Sorrell testified, "I made the re-mark that open shop for one was open shop for all, and we walked out."On April 17, the respondent Producers sent the following wire to A. F of L.President Green and International Presidents L. P. Lindelof, of the Painters,W. L. Hutcheson, of the Carpenters ; and Edward Brown, of the ElectricalWorkers : 42According to the Hollywood trade papers Herbert K. Sorrell telegraphedyou on Monday night that "because of the Producers' avowed open shoppolicy and steadfast refusal to sign contracts, Painters Locals 644, 1421, 1488and Studio Carpenters, Electricians and Machinists have all taken over-whelming strike votes. .- . .We request your immediate sanction for suchstrike action if necessary."Mr. Sorrell's charge is without foundation.The Producers have not proposed an open shop policy in the motionpicture industry.They have been and now are ready to negotiate closedshop contracts with the Painters, Carpenters, Electricians and other AmericanFederation of Labor Craft unions which have heretofore had closed shopcontracts, and union shop contracts with the unions and guilds with whomthey have heretofore had such contracts.The one necessary exception to this policy has been created by the with-drawal of the Machinists Union from the American Federation of Laborand the issuance of a Federal Charter to Machinists in the motion pictureindustry by the American Federation of Labor. . . .We have been advised-by the Central Labor Council and the Building Trades Council here that theAmerican Federation of Labor Federal charter union is the only accreditedAmerican Federation of Labor union for machinists in this industry.Under40IAM filedcharges allegingviolation of Section 8 (1) and (3j of the Act on April 12.43 Sorrellwas not certain that Kahane coupled"unionshop" with "closed shop "Heacknowledged that he might be mistaken41 The telegram was published in full inDaily Varietyof the same date. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.513these circumstances we cannot discriminate against this American Federationof Labor Union by denying employment to machinists who are members ofthat Union.Mr. Sorrell claims a "steadfast refusal to sign contracts."There has beenno such refusal.The only demands made upon us have been for whatamounted to a general 50% wage increase.Nor was there any presentationof, or opportunity to negotiate, the other elements which would be a n>cessarypart of any contract.The negotiations were broken off by Mr. Sorrell andnot by the Producers, who stand ready to resume at any time.Sorrell, not to be outdone, followed this up with a telegram of equal lengthaddressed to the same parties.This telegram read in part as follows :In double page newspaper advertisements today, Motion Picture Producersreprint a telegram assertedly sent you, and charge Hollywood unions nowasking International sanction for strike action with misrepresentation ofthe, facts.We emphatically objectThe open shop policy in question was announcednight of April 3, 1946, by B. B. Kahane, vice president Columbia Picturesand chairman of Producers' Labor Committee, in presence his committee andeleven Hollywood business agents.Policy was to apply to Local 1488 of theBrotherhood of Painters; Decorators and Paperhangers of America.Werefused to discuss it, or open shop for any union.We still refuse.Machinistswere not mentioned at this meeting.On April 9, following fuller -exposure of their plans, Producers publiclystated they had no open shop intentions, but went on to add, Quote In a fewinstances the studios are unable to grant a closed shop, end quote. Thiscontradiction, coupled with a long, deliberate stall in negotiations, we alsoexposed.We think this makes their position clear.They have now apparentlyretreated to safer ground, thanks to strike votes and international support.We welcome the change, and have repeatedly advertised we will never strikefor anything which can be won by honest arbitration.But situation remainsthe same until they make good on assurance and International sanction forstrike action, if necessary, continues important.You may also want to know Producers are citing a recently issued FederalCharter for Machinists as excuse for disregarding the December 26, 1945ruling of the A. F. L. Executive Council's special committee,on Hollywoodjurisdiction,which the Federation issued at the specific request of theindustry.49President Green replied in a'telegram sent April 18, and which is reproducedherein :Producers at Hollywood have advised me that they will sign a closed shopagreement with Painters Carpenters Electricians Plumbers and other unionsfor membership of said Unions at Hollywood.A Federal Charter has beenissued to Machinists at Hollywood.All Machinists employed at Hollywoodare eligible to membership in Federal Labor Union. International Associa-43 Sorrell testified that on April 3, Kahane said the Producers would not negotiate a.closed shop with the IAM In -the telegram herein, Sorrell stated "Machinists were notmentioned at this meeting," and that the open shop policy applied to the Painters. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD`tion of Machinistsis no longeraffiliated with American Federation of Labor.For thisreason Icall upon all representatives of, unions at Hollywood torecognizeand support the American Federation of Labor Union of, Ma-'chinistsas a reply to your telegram of April Seventeenth.'Despite this unsettled stateof affairs,the parties resumed their meetings onApril 23.Sorrell's recollection of 'the meeting is not definite, except that theclosed shop was discussed-and Kahane did not mention it. Sorrell's diary alsodisclosed another meeting on April 29, but he had no independent recollectionof the event.About May 4, 1946, the parties met to consider a draft cover sheetwhich had been formulated in the meantime.This draft cover sheet, dated May 4, 1946, was introduced in evidence.Sorrelldid not know its source or who prepared it but he was able to testify that certainmatters included therein were discussed between the partiesRegardless of whoprepared the document it does indicate that on or about May 4, the parties weremaking progress towards consummation of a cover sheet and were consideringsuch items as a full recognition clause, closed shop and detailed grievance pro-cedures as applicable to CSU affiliates. Stehr was present and the IAM wasnot excluded "from thisdiscussionabout the cover sheet......On May 10, CSU and Producer representatives met to discuss another draftof the proposed cover sheet.Sorrell testified that the cover sheet was applicableprincipally to the Painters and Carpenters and that, "The Machinists were notmentioned in this at all," although Stehr was present.The parties met next on May 28 at which time Stehr was present. , There wasintroduced in'evidence a "Typical Proposed Cover Sheet For Closed Shop UnionsIn the Conference of Studio Unions," dated May 28, f946. It is not clear whetherthe document was available at the time of the meeting or whether it was preparedsubsequently, to incorporate the decisions of the meeting.Sorrell acknowledged.that the subjects, mentioned therein were discussed.More important, this docu-ment seems to represent the final draft of'the cover sheet under discussion at.the May 10 meeting.Although its provisions are applicable to the Painters,. thereis no evidence that discussion of them excluded the IAMAt this same meetingthere wasalsodiscussed a draft, dated April 12, 1946, of "Proposed Typical WageScales, Hours of Employment and Working Conditions For Employees Subject ToThe Wage And Hour Law." This is a complex document dealing with a host ofmatters such as hours, overtime, job classifications, meal periods, studio zones,distant locations, etc.Sorrell testified that in discussing the proposed wage scalewith its vast ramifications, no particular Conference union was in mind and thatits provisions, if adopted, would be applicable to all CSU affiliates: The IAM wasnot excluded from discussion and would inherit its benefits and profit by anyapplicable provisions.Negotiations at this time were looking forward to agree-ments to be individually negotiated for the IAM as well as other Conferenceunions.Before May 28, some progress had been made in the negotiation of separateunion contracts for the Painters, Carpenters and other unions.About June 3,,Sorrell asked Casey that the Producer representatives meet with the IAM.He was told : "Don't gum it up with the Machinists, bring in Painters."It is necessary to advert for a moment to other events. In December 1945,the Screen Publicists Guild, Local 1489, of the Painters, a CSU affiliate, filed apetition for investigation and 'certification.On May 1, 1946, the respondentProducers, except Roach, filed an RE petition naming therein as claimants torepresentation, the Publicists, an Alliance local, and a third union.Other stepsfollowed, but on June 6, 1946, while a hearing was being held, the matter was ad- ASSOCIATION OF MOTION PICTUREPRODUCERS, INC.515,journed to permit the Publicists and the Alliance local to work out an agree-mentfor,a consent, election.As part of -the agreement, on June 7, the Pub-licists agreed to waive unfair labor practices which had been filed and werepending.There was outstanding at this time in early June, the orders declaring "hot"the work of IAM members. The latter were being discriminated against andShifflnan was stepping up his campaign to enroll-IAM members in his local.Hence, on June 10, Ernest R. White, Grand Lodge representative of the IAM,,and Stehr sent a lengthy telegram to the Association.Therein, White and Stehrdemanded an immediate bargaining conference.They charged the respondentProducers and competing unions of collusion in the treatment of IAM members ;'asserted that the IAM was still the legal collective 'bargaining : agent ; andthat all concerned were bound by the findings of the A. F. of L. committee, dated'December 26, 1945, respecting the IAM's jurisdiction.Three days later on June 13 occurred the "hot set" incident involving thecarpenters, as a result of which, members of the Carpenters and Painters unionswere discharged. Shortly before June 20, while the whole Hollywood scene wasrapidly approaching a climax, the Producers offered to all studio unions a generalwage increase of 10 percent or 181/2 cents an hour, whichever was highest. At.,themeeting between the Labor Committee and the CSU on June 20, Sorrell re-jected this offer on the ground that he could not accept less from the 10 major-producers than had already been obtained in bargaining between the CSU and,other independent producers. Stehr was present. Either at the same time or ata previous meeting, Pelton stated that a closed shop could not be granted theIAM as distinguished from other Conference unions, because of the conflict overthe bargaining unit.Sorrell then stated that if the Producers wanted "to get,off the spot" on the machinist question all they had to do was to file a petitionwith the Board and let it determine the bargaining unit and representative.Kahane asked if the CSU would abide by a Board decision and if the machinistsquestion could be "put aside" until a determination was reached. On receivingSorrell's affirmative response, Kahane stated that the parties were now in posi-tion "to get somewhere on this agreement." Sorrell then demanded a 25 percentacross-the-board increase on take-home pay for all crafts which the Producers,said they would consider.At or about this time Sorrell and Casey were discussing the problem of re-turning the carpenters and painters to work over the "hot set" incident. Sorrellstated that these crafts would return when the Producers showed their "good.faith by going to the Board" about the Machinists issue. Casey asked that,"the.Machinists" go to the Board. Sorrell replied, so he testified:No, we can't file for an election.We already have-legally 1185 is thebargaining agent, so what would they have an election for? Let the Pro-ducers go down and have a hearing or whatever is necessary to clear thething if they think that they are being picked on. Otherwise, the Paintersare going to work outside. They are not going.to work in'the studios any-more ; Carpenters likewise.This conversation was reportefl,to Kahane. On June 22, the Producers informed`Brewer that they were going to file an RE petition and received his assurancesthat the Alliance would-accept the Board's findings on the investigation.TheProducers' attorneys prepared and filed the RE petition on June 25, 1946.44 On44 21-RE-31. '516'DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 26, 1946, the JAM -filed' a first amended charge alleging violation of Section8 (1), (3) and (5) of the Act. It would seem clear that the amended charge whichfirst raised the issue of refusal to bargain antedated the filing of the RE petition.On June 28, Sorrell learned that the RE petition had been filed.He testifiedas follows along this line :Q. (By Mr. MITCHELL) . . . when the Producers filed their petition withthe National Labor Relations Board, did the Producers tell you that theywere going to hold up negotiating the Machinists until the Board determinedwhich one of the unions represented the machinists?A. I don't know if they just put it in that kind of language or not. Theysaid the Machinists -were now being taken care of by the Board "We havecomplied with your request.We asked the Board to settle the matter." Andwe sent our people to work ,upon telling us that they had complied with our-request and would abide by the decision of the Board.'-Q. Didn't they tell you until the Board determined who was the properbargaining representative for machinists, they weren't going to negotiateabout machinists anymore?A. They probably did. I don't know. It is a little hazy.At or about this same time, and perhaps on June 28, Sorrell told the LaborCommittee that the CSU insisted upon obtaining better conditions from themajor Producers than those previously granted by the smaller independent Pro-ducers.Sorrell testified the Producers "wouldn't comply so we [CSU] went onstrike."b.Partial conclusionsThis brings the account of events to a point'where it may be appropriate to'examine the relationship before passing to consideration of the' Beverly Hillsconference of July 2. It will be conceded, in the undersigned's opinion, that itis'impossible to divorce the JAM from the CSU in 'the latter's collective bargain-ing.The JAM was represented at all bargaining conferences, and in thoseinstances where Sorrell acted alone, he spoke with the authority that was hisas president of the' CSU and of which the JAM was an integral partHad itbeen charged here that the respondents had failed to bargain collectively with the-CSU, the undersigned would have little hesitancy in dismissing such charge.TheProducers were at all times willing to meet with the CSUOn one occasion,Sorrell, so he testified, was convinced of their sincerity in attempting to con-clude negotiations.Progress during May-was beingmade-on a uniform coversheet.Progress was beingmade-alsoin the negotiation of individual agree-ments for the Carpenters and Painters.Wage demands were being considered.The bargaining was hard throughout, complicated by the many factors andfacets peculiar to the Hollywood scene.In this total picture, the JAM's position differed mainly in the following re-spect.The Producers were1not willing to grant the JAM a -closed shop althoughthey were willing to negotiate closed-shop contracts with the Painters, Car-penters,and other A. F. of L. crafts which theretofore had enjoyed closed-shopcontracts.The Producers' position,on this issuewith respect to the JAM.°The "people"returning to work were the carpenters and painters on strike over the"hot" technicolor sets.46Actually,the strike occurred July 1. ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.517stemmeddirectly from the fact that the IAM had been suspended and a charterissued by the A F., of L to the Federal Union:' It is' the undersigned's opinionthat, the Producers were, as in the case of the discharges and lay-offs of IAMmembers, againsubmitting to economic pressures exerted by"rival labor organi-zations.But there is no compelling proof that this position was one of badfaithand taken for any reason other than the force of rival demands.Moreimportant, however, is the fact that the Producers at no time refused to meet,bargain, anddiscuss problems, apparently in a genuine desire to accomplishresults.Therewas no issueover recognition, as there was inMatter of AlbertLoveEnterprises 97where the Board found in a closely analogous case that"the respondent declined to recognize" a union which represented a majority ofemployees in an appropriate unit. The Producers at all times up to June 28, wereready and willing to recognize and deal with the IAM either alone or throughthe CSU. There seems to, be only one exception to this and that was on theone occasion when under the turmoil and confusion of the "hot set" incident,Casey and the Producers met with the Painters instead of the IAM.This case up to this point in bargaining negotiations represents a picture ofrespondents unwilling to grant a concession-the closed shop-which they werewilling to grant other unions, because of a jurisdictional dispute between A. F. ofL. unions and rival claims between the IAM and those unions. But the bar-gainingpicture presents no other unalterable positions and on all other mattersthe IAM's status was on an equal plane with other Conferenceunions.In reaching these conclusions, consideration has been focused on the fact thatof'Section 8'(3)' of the Act-and in Mauch 1946, placated Alliance demands byhiring Federal Union members.All of which may indicate that if the choicewas theirs alone to make, the Producers would prefer to confine the union "rep-resentation of their employees to A. F. of L. members.But to conclude thatby reason of preference so indicated, coupled with inability to agree finally upona contract for the IAM before settlement of all the problems inherent in thiscomplicated set-up, there has been a refusal to bargain is unwarranted by theevidence.The undersigned finds that as of about June 28, 1946, there had beenno refusal to bargain collectively on the part of the respondents.c.Events leading up to the Beverly Hills meeting of July 2, 1946On the morning of June 30, Sorrell met Casey and his assistant, Clarke, inCasey's office in the Association building.Sorrell wanted action-completion ofagreements covering Conference unions including the IAM-in order to avoidanother strike in the industry.At this meeting Sorrell gave Casey a memo-randum of CSU demands "to keep [the CSU] from going on strike on Mondaymorning [July 1] ". Sorrell testified further :.. I believe I mentioned [to Casey], that I had been given to understandthat 100 Federal Union Machinists were going to be put to work in theimmediate future, maybe Monday or Tuesday, and, that we were not out onaccount of the Machinists, but we thought that the least they could do wasto leave it status quo until it was-until the Machinists had taken it upwith the Board or until the Board had acted on it, or something of thatkind ..."4766 N. L. R. B. 416, 423.809095-49-vol. 79-34 518DECISIONS OF NATIONAL LABOR -RELATIONS BOARDA memorandum introduced in evidence shows Sorrell presented the followingdemands :97n-"1.Major Producers to meet the rates already agreed upon between theIndependents and C. S. U. . . .-2. In the matter of the weekly guarantee of 36 hours, Sorrell agrees togive the Producers a period of thirty days, not only to make a survey of the36 hour week, but also a study of an annual wage.3.Also during the thirty day period contracts for the crafts under Local#1421 and the Cartoonists and Story Analysts .will be negotiated.4.As to Machinists and Publicists-these contracts will be negotiated whena decision of the N. L. R. B. is handed down and the Producers agree toabide by the decisions and expedite the procedure.5While these matters are before the N. L. R. B. conditions are to remainfrozen.That is to say, no more Publicists nor Machinists are to be hiredpending the N. L. R. B. decision.It is also understood that if any other comparable crafts get any largergeneral increases the C. S. U. members will get similar increases 49Particular reference is made to points 4 and 5 above. It will be recalled thatthe Publicists had filed charges which were withdrawn about June 6, when anagreement for a consent election was being formulated.Hence in the cage ofthe Publicists it seems clear that what was being awaited was the Board'sdecision in the forthcoming consent election.As to the 1AM, 8 (1) and (3)charges had been filed in April, followed by the RE petition on June 25, andcharges of 8 (1), (3) and (5) on June 26. 'In this latter connection, Sorrelltestified that prior to June 30, Casey and other Producer representatives hadsuggested. a Board election to settle the machinists controvery but "We wouldnot do that."He testified further :We refused to go to the Board -and ask for an election.We always toldthem, "You go to the Board.",sssssssA.Well, the only reason we didn't want an election was because we hadgot our fingers burned going to the Board in the year previous, and we hadhad to strike for eight months and put all kinds of heat on everybody inthe whole United States to get one of these protracted-get all the redtape loose so that we could get the election and know who was who, sowe refused to go to an election because it would draw it out too long.Q. (By Mr. RissMArl) Did you state any other reasons to the Producersas to why you didn't want an election?Do you recall stating any?A. No, sir. I can't recall any now, because it wouldn't matter to me solong as you did it quickly, and they agreed to expedite it as fast as possible.In the undersigned's opinion, what Sorrell had in mind on June 30, irrespectiveof any later position to be taken by the Board, was its decision on the REpetition pending which; the IAM contract was not to be further negotiated.Casey told Sorrell that he would let him have the Producers' response to hisdemands for calling off the strike and their position on the machinist questionThis memorandum is based upon notes taken by Clarke at the meeting. Sorrell testifiedthat it was "approximately" what Clarke wrote at the time. It was stipulated that Clarkeif called would testify it represented his notes of Sorrell's demands and that he-gave onecopy to Sorrell. ASSOCIATION OF. MOTION PICTURE PRODUCERS, INC.519after he conferred with Messrs. Kahane, Mannix,, Freeman and Work.At aboutS p. m. Caseydelivered to Sorrell the Labor Committee's response. It is hereinset forth :With reference to the proposals made by you in your conversation thismorning with Messrs Casey and Clarke representing the major producingcompanies, we advise you on behalf of those companies as follows :1.Your proposal that we meet the rates agreed to between your group andthe Independent Producers represented by Mr. Chadwick is accepted.2.With respect to the proposal that we guarantee six days work per weekof six hours per day, for certain crafts; we accept your suggestion that wetake no action on this matter at the present time, but that during the nextthirty days we make a survey of the matter, as well as a study of a possibleannual wage ; this, however, with the understanding that in doing so we makeno commitment.3.Your proposal that during the next thirty days we carry on, negotiationslooking to the making of contracts with crafts under Local #1421 and Car-toonists and Screen Story Analysts, is accepted.4.Your proposal that negotiations with Machinists and Publicists bedeferred pending decisions by the National Labor Relations Board ; that weagree to abide by such decisions and to expedite such proceedings, is accepted.5.Your proposal that we refrain from hiring additional Machinists andPublicists pending these National Labor Relations Board decisions, is un-acceptable and is therefore rejected.6.In respect to your proposal that if comparable crafts in the industryare given larger general increases than your group, you shall receive likeincreases,is accepted with the understanding that this does not apply toupgrading or adjustWents to take care ,of inequities or with respect to em-ployees in the lower salary groups.In addition to the above specific matters covered by your proposals, weunderstand from our previous negotiations with you that you are agreeableto the following :1.The proposed deal is to extend,until December 31st, 1947.2.The Unions will agree to an arbitration set-up to settle all jurisdictionalquestions and disputes.3.The Unions will agree to maintain an adequate supply of competentlabor in all classifications to fill calls of the Producers in accordance withproduction requirements.Upon acceptance of the above, we are prepared to enter into formal con-tracts with each Union covering wage scales and schedules, as well as workingconditions as negotiated at our previous conferences.(Sgd)PAT CASEYAccording to Casey's uncontroverted testimony, when the above was handedto Sorrell there was no discussion of point 4.However, with respect to point 5,Sorrell stated that he would submit it to a strike meeting to be held that nightat the Hollywood Bowl.Apparently, the response as a whole' was unacceptablebecause on Monday. July 1, the CSU including the IAM, went on strike.With the start of the strike, Sorrell sent all Alliance business agents the follow-ing telegram :Misrepresentation being circulated that we are striking over machinists.This is utterly false.The machinists issue is before the National LaborRelations Board and we will abide by the Board's Decision.We are willingU 520DECISIONSOF NATIONALLABOR RELATIONS BOARDto arbitrate any and all'disputes of any nature,whether jurisdictional ornot.Conference unions are on strike"because producers'insist on oui sign-ing a contract terminating December 31st, 1947.Impossible for us'to acceptin view of discontinuage of OPA and uncertainty of future cost of living.We are willing to sign contract terminating December 31st, 1946.Producershave agreed to our wage demand but will not put them into immediate effect,nor will they promise to negotiate within 30 days contracts for our unions.agreements for 30 or 60 days with Conference Unions pending negotiationof contracts,strikeswould end immediatelyWe are striking for con-tracts, wages,and conditions and earnestly ask for your support(Emphasissupplied.)The third sentence in the telegram is significant.Can it be reasonably con-tended that this.referred to the IAM charges pending before the =Board andupon which^'no 'complaint had as yet issued-? --Can it lik wise be-in•err-ed thatSorrell referred to or had in mind,a hearing, issuance of an Intermediate Reportand eventual Decision of the Board with the necessary time lag involved,on thosecharges.In view of the history of events to date, it seems reasonably clear thathere again,Sorrell had in mind the disposition by the Board of the Producers'RE-petition which,as he testified,they had agreed"to expedite."Sorrell met Brewer on the morning of July 2, at a Teamster's meetingSorrelltold Brewer that he meant everything he said in his telegram and Brewer askedif Sorrell was willing to meet with the,Producers,in, an attempt to settle thestrikeBrewer stated he could assist in arranging a meeting with the Producersthat,afternoon.That afternoon occurred the meeting of Beverly Hills, and from which there-after issued what has since been called,and not without reason,the Treaty ofBeverly Hills.It is perhaps significant of this controversy,that a major portionof a 20-day hearing was devoted to the testimony of witnesses concerning thismeeting without producing accord or what transpired there.Everyone connectedwith the Hollywood union situation attended the meeting, including representa-tives of the Conference unions, Alliance locals, Producers'representatives andActors Guilds.That morning,the Producers had published an advertisement in the tradepapers, herein set forth in part :THE STUDIO STRIKE IS NOT OVER WAGES AND HOURS,The facts are as follows:At a meeting held 'Sunday',morning, June 30th,;W between Pat Casey andVictor Clarke, representing the major Studios, and Herbert Sorrell,repre-senting the Conference,of Studio Unions, the following proposals were madeby Mr. Sorrell to Mr. Casey and Mr. Clarke :SORRELL PROPOSED:1.That the Major Studios meetthe rates already agreed upon be-tween the Independents and theConference of Studio,Unions, . . .STUDIOS ACCEPTED.SORRELL PROPOSED:2.That the Studios take a periodof thirty days to make a survey ofthe 36-hour week, and also a studyof an annual wage.- ASSOCIATION OF MOTION' PICTURE' PRODUCERS, INC.521STUDIOS ACCEPTEDwith the-provision-that ,bydoing so'they make'no commit-ment as to final decision.SORRELL PROPOSED:4.That as to Machinists and Pub-licists, these contracts be negotiatedwhen a decision of the NationalLabor Relations Board is handeddown, and that the Studios agree toabide by the decisions and to expe-dite the procedure.STUDIOS- ACCEPTED.SORRELL PROPOSED :5.That while these matters arebefore the N. L. R. B. conditions areto remainfrozen.that no morePublicists orMachinists' be hiredpending the N. L. R. B decision.STUDIOS REJECTED.SORRELL PROPOSED:6.That if comparable crafts begiven larger general increases thanhis group, it receive like increases.,,STUDIOS ACCEPTEDI...with .-the. understandingthat this shall not apply tocases where upgrading or ad-justments are necessary to takecare of isolated inequities orwith respect to employees in alower salary group.In addition to the above specificmatters covered by Mr. Sorrell'sproposals, the Studios understandfrom previous negotiations withhim, that he was agreeable to thefollowing.1.The proposed deal is to extenduntil December 31st, 1947.2.The Unions will agree to an arbi-tration set-up to settle,all jurisdictionalquestions and disputes.3.The Unions will agree to maintainan adequate supply of competent laborin all classifications to fill calls of theStudios in accordance with productionrequirements.To attempt to paraphrase the testimony of the principal witnesses to the eventsof the meeting would burden beyond readable limits, the length of this Report.Rather what is now attempted is a restatement of the positions advanced by theProducers on the one hand, and Sorrell and White on the otherSorrell and Kahane were the leading figures at the meeting, the latter presidingas chairman.Kahane explained how the meeting had been called and thentook as his text the afore-mentioned advertisement.He came quickly to points4 and 5 about which discussion then centered. It was testified to by Kahaneand all other witnesses called by the respondents and the intervenors that points4 and 5 were accepted by the CSU and by White representing the IAM, after itwas mutually agreed that both the IAM and the Publicists were to enjoy aretroactive- 25-percent pay increase and that additional machinists were to behired on the open market without recourse to either the IAM, Alliance orFederal Union as the source of supply. The crucial point of their testimony,however, is that the wage increase, new hiring practice and postponement ofbargaining with the IAM was to await the decision of the Board on the REpetition then filed with the Regional Office.Further, that either by expresswords or by inference which was so clear that no reasonable person could bein doubt, the "decision" referred to was that of the Board on the RE petitionand not on the charges filed by the IAM.99White's testimony is not persuasive to the contrary. It is acknowledged thatitwas'agreed to accept the 25-percent increase for Machinists and that hiringwe agreed to go to work and let the Board settle the case,rather than to go on strike to settle it."He testified again : "We had the understandingthat the National Labor Relations Board would decide whether they should .continue todeal with the Machinists or not 522DECISIONS OF' NATIONAL LABOR RELATIONS BOARD-of new machinists was to)take place on the open market without recourse to,any union.White testified,however,that at no time was it understood thatbargaining with the LAM was to await the outcome of the Board's decision ofthe RE petition but rather in accepting the provisions applicable to wage increasesand the hiring of machinists he stated that all he asked of the Producers wasthat they"abide by the law," referring inferentially to the charges-then pendingbefore the Board.White also testified :-And I told Mr. Kahane all the Machinists wanted the Producers to do was-abide by -the law, and if they felt in view of the existing controversy theycouldn't recognize us, that they not recognize any other organization thatmight be contending for our jurisdiction,that they hire machinists on the-open market or any other source, but not recognize anyone else.*******(By Mr. MITCHELL)...Now,'leaving out any controversy about repre-sentation,didn'tMr. Kahane say that the parties had all agreed that bar-gaining with the Machinists should be postponed pending the decision of'the Board: Wasn't that mentioned?A. I am not too clear on that point.'The conversation may have been insubstance along that line.-He testified further :Q. (By Mr.MITCHELL)Well, was anything said about postponing thenegotiations with Lodge 1185 pending the decision?The WITNESS. Yes.-Q.What and by whom?A. I am not exactly clear, but I think Mr. Kahane made some statementin that regard,and I stated that-this was in conjunction with somethingabout the negotiations,and I stated that if it were finally determined thatLodge 1185 were the proper bargaining agent, that we would abide by thegeneral terms and provisions and rates of pay negotiated by the Conferenceof Studio Unions for the standard crafts.Q. Then you contemplated that bargaining would go on in the meantimewithout Lodge 1185 being recognized,didn't you?A. I am not too sure that I had that contemplation,because the Conferenceof Studio Unions in their general negotiations on conditions that involvedall the affiliated organizations had insisted that a representative of Ma-chinists be present or they wouldn't-meet.Whether they were taking anactive part in such discussions or not, I don't know.The testimony and, documentary evidence pertaining to the Beverly Hills meet-ing has been closely analyzed.The logic of it all indicates,in the undersigned'sopinion,that at the meeting the CSU agreed to call off its strike in return for`certain concessions including the 25-percent wage increase applicable to the-Machinists and Publicists.It was also agreed that additional machinists wouldbe hired but not through either the IAM or Federal Union and it was determinedto hold the Machinists'controversy in abeyance pending the outcome of theBoard's RE decision.This conclusion finds substantial support in the record.At least one of the reasons for filing the RE petition was Sorrell's suggestion thatif the Producers wanted to get "off the spot" they could "go to the Board" butthat the IAM would not file a petition because they saw no reason to petitionthe Board for the bargaining rights they already possessed.On July 2, all of ASSOCIATION OF MOTION PICTURE PRODUCERS, ' INC.523the parties knew the petitions had been filed. It is incredible to believe that theTAM would have agreed to anything that would have postponed bargaining untila Board decision was reached on 8 (1), (3) and (5) charges, on which a com-plaint-had not been issued and which gave no assurance of settling the juris-dictional dispute.-These conclusions are strengthened by events subsequent to the meeting.Ka-hane had suggested issuance of a joint release on the meeting's accomplishments.This was to be prepared by the publicity representatives of the Association andthe CSU and not to be released until approved by Kahane and Sorrell. ArchReeves, the Association's publicity man, showed Walter Ruf, who functioned in asimilar capacity for the CSU, a statement which had been prepared for release.Ruf sought to communicate with Sorrell about it, but unsuccessful, read the state-ment containing this paragraph to Carl Head, the CSU vice president, whoattended the meeting :,Studios to be free to hire machinists on the open market while the ma-chinists'case isagreement on the part of all unions involved that there will be no workstoppage and no "hot sets" as a result of dispute over machinists' work.Studios to accept the NLRB decision and negotiate with whateverunion iscertified.Head approved the release containing this paragraph and thus approved itappeared in the press on July 3.Here for the first time, there crept into thepicture the word "certified."The full significance of the CSU decision, for allto read if the release was an accurate account of the meeting, was that theTAM was relinquishing for the moment its insistence on contract negotiationspending a Board ruling on the RE petition. If this release did not meet Sorrell'sapproval, certainly his action in regard to it was not that of one who felt hehad been compromised or tricked into an agreement contrary to his under-standing.He testified that although it did not please him, he made no com-plaints to Ruf about it and told Reeves that anything Ruf approved was "sat-isfactory" to him.He could not recall discussing it with White or protesting itscontents to anyone.At a later point, Sorrell testified with some uncertaintythat he told Casey that the release should not have gone out since it appearedthat the TAM would have to be certified to deal with the Producers. Caseydenied that Sorrell had "protested" in any conversation with him the use ofthe word "certification." In view of Sorrell's equivocal testimony, Casey's denialis credited.If Sorrell's conduct showed no particular concern about the contents of thenews release as expressing the agreement of the parties, and in view of the con-tention that Sorrell neither by action or inaction could bind the TAM, White'sconduct was just as equivocal.Upon reading the newspaper account on July3, he put in a call to Frank Pestano, CSU attorney, and toldhim that the storydid not check with his understanding of the agreement, particularly the refer-ence to certification.White told Pestano that there had been no discussion ofcertification and the TAM position as expressed on July 2 to Kahane, "was thatsuch decision or order as the Board might issue-and that was what I wantedto be sure was contained in this stipulation." 60 White wanted to be certain thatthe minutes of the Beverly Hills meeting reflected his understanding.50The indefiniteness of this quotation from White's testimony suggests the uncertaintyin his own mind of what it was be wanted the minutes to record. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, Sorrell, Stehr, Bassett, Pestano, Kahane and others weremeeting to agree on the exact language to incorporate in the minutes of theBeverly Hills meeting.The suggestion was made that Clarke's niiliu'tds- of themeeting be approved and signed.Whereupon Kahane read Clarke's minutesand this portion as applicable to the machinists:Both sides agree to let machinists enjoy the 25 percent increase pendingthe N. L. R. B. decision.We are free to engage machinists in the openmarket-not from either union, until the N. L. R. B. decision is made.Discussion arose over the meaning of the last sentence and it was changed toread :We are free to engage machinists as individuals, not through either union.Sorrell expressed his approval but wanted to check it with White but was unableto reach him. Shortly thereafter Kahane spoke to White and read the para-graph as revised over the telephone.According to White: "I indicated thatthat was generally in conformity with my understanding of what.was expressedat the previous meeting."This checks with Kahane's testimony to the effectthat White approved it.However, Kahane,denied -that White -made this furthercomment which White testified was included in the phone conversation :I told him that as far as the [IAM] was concerned I wanted him tounderstand thoroughly that by agreeing to that, we were not agreeing thatthe unfair labor practices we alleged that Producers had been indulging inwere proper, their failure and refusal to recognize and bargain with us.And I was agreeing to this for the expedient xeason of getting that workstoppage settled.This is, in substance, what it was."Although resolution of this conflict is not altogether free from doubt, in viewofKahane's general reliability as a witness, the undersigned accepts"White'sversion of the phone conversation as the correct one.This is because the con-versation was followed by a later telephone call from Homer I. Mitchell, re-spondent's counsel, the substance-of which relates directly to White's injectionof the new note about unfair labor practices and which in the undersigned'sopinion probably prompted Kahane to call Mitchell and ask that he clarify thematter.This is discussed belowWhite was asked to explain what was "deferred or postponed or fixed" by useof the agreed-upon phrase of the minutes, "pending the N. L. 'R. B decision."He testified that "there wasn't anything deferred or postponed. . . . It was partof the overall points in controversy that stopped the work, . . . which was re-solved by this meeting at Beverly Hills, . ." He testified further :Q. (By Trial Examiner RlEMER) : Is it your testimony, then, that pendingthe N. L. R B. decision it was agreed, first, to let Machinists enjoy a 25percent increase and, second, that the Producers would be free to engageMachinists without recourse to either union?A.Well, certainly.They had refused to hire our people some time back,and they had refused to negotiate with us, and we knew that we were goingto have to get the Board to order them to do so before we could resumethat.What we sought was that they cease recognizing anyone else forMachinists, and getting their men in those classifications specifically from51White admitted he said nothing to Kahane about the word "decision," referring to therepresentation petition, nor did he mention "certification."/0 ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.525them, but get them anywhere they could.We %,ere willing to take ourchance onthatQ. (By Mr.MITCHELL) :Was anything said about bargaining with Ma-chinists being postponed?A.Well,I don't know whether the word bargaining was specifically used,but when I said, "If you don't feel you can recognize and deal with usproperly,we ask that you don't recognize and deal with anyone else," wecertainly meant bargaining with anyone else.-Q. That is, bargaining with anyone else should be postponed pending the-decision,that is what you meant,isn't it?A. In substance, yes..Q. And you meant also bargaining with y4? Should be postponed pendingthe decision?A. I didn't have to ask them to do that.They had already stopped bar-gaining with us. I. was asking them not to bargain with anyone else.Q. That is what you meant by this language,isn't it?A.Well,I am not too sure that is what I meant,I had recognized thatthey were not bargaining"with us, and would not bargain with us, and Ididn't want them to bargain with someone else until the Board had donesomething about the entire problem.Q. Isn't it your understanding that bargaining both with someone elseand with you was to be postponed pending the Board's decision?The WITNESS.That is not exactly correct. I was requesting that they notbargain with anyone else.They had already stopped bargaining with us.Q. (By Mr. MITCHELL) :Well, then,do you mean to say you indicatedthat you were not agreeable to this bargaining being postponed with allparties pending the decision?.*******The WITNESS.What I meant,in effect, Mr. Mitchell,was that I recognizedthat the Producers were refusing to bargain with us, and so we had filed acharge under the Board seeking redress, and we were requesting that inas-much as they had refused to bargain with us, and we hoped the Board wouldadjudicate that issue, that they cease bargaining with anyone else until theBoard did adjudicate that issue,and on that basis we were willing to havethe work stoppage settled.White testified that he instructed Pestano to make it clear in the preparationof the Beverly Hills minutes that the decision referred to therein was not adecision on the RE petition.If this be so, the instructions were meaningless forit appears from Kahane's uncontradicted testimony,that no protest was madeabout the use of the phrase,"pending the N. L. R. B. decision."Also, it has beenfound above that White approved this language.After securing White's approval'the minutes were signed by Sorrell and Casey.Shortly thereafter a copy of theminutes containing the approved paragraph applicable to the Machinists wassent to Sorrell with this covering letter :Pending the completion of contracts between the individual Unions, mem-bers of the CSU . . . , and the major Studios,theseMinutes . . . shallconstitute an Interim Agreement. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDShortly following the White Kahane telephone conversation on July 3, referredto above, Mitchell=telephoned White as mentioned-before.The conversation wasreduced to memorandum form by White and a copy introduced in evidence.Although Mitchell testified generally as to the understanding reached at theBeverly Hills conference, he did not touch upon his later conversation withWhite.Hence, the undersigned accepts the testimony of White and his memo-randum as a substantially accurate account of the conversation.White'smemorandumrelates in part :I was called by Homer I. Mitchell, ... who advised me that he representedthe major producersas faras any charges of unfair labor practices filedagainst these Companies were concerned and he inquired as to whether ornot the International Association of Machinists were going to press the-charges they havefiled .. .I advised Mr. Mitchell we had every intention of so doing and that untilthe' major producers recognized us and entered into collective bargainingwith us; all phases of the problem were entirely in the hands of the NationalLabor Relations Board, and that we would never voluntarily agree to arepresentation contest under the present circumstances and that even thoughthe Board might order an election as a result of the "RE" petition filed onbehalf of the major producers, that even [were] such contest held, we wouldonly find ourselves in the same position we currently enjoy and that is,that we represent a substantial majority in an appropriate unit and if themajor producers were anxious to clean up the entire situation, we couldvery likely settle the entire matter quickly on a basis of a Board approvedsettlement of the pending charges.Mr. Mitchell declined to. state whetheror not his clients would agree to this course of procedure.White when questioned whether Mitchell did not also tell him that it was notthe Producers' understanding that the matter of bargaining should await adecision in a complaint case answered : "I don't recollect that, Mr. Mitchell.Youmay have made that statement to me, but as I said before, I did not attach toomuch significance to it."One final event in this long history remains for disposition.TheTreaty ofBeverly Hillssent the strikers back to work but did not, as is clear, dispose ofthe. differences between the Producers and the IAM.About August 15, Sorrellwas told by the CSU attorneys "to ask for a Machinists' meeting."He testified :"but we didn't get it; because there was other'unions 'that I would just 'as soonhave had in there, but they told me to ask for a Machinists' meeting, to see ifI could get it, and I couldn't."According to Sorrell, Casey replied : "Let'sdon't get tangled up on that.Let somebody else in." Casey denied any such,request by Sorrell.The undersigned believes that Sorrell acting on his attorney'sadvice did make such a request. it is so found. The circumstances underwhich this request was made does not persuade the undersigned that sig-nificance should attach to Casey's denial.As Sorrell testified, there were otherunions that he "would just as soon have had in there."d.Conclusions-Heretofore under subdivision (b) of this section, the undersigned has set forthhis conclusions and,found that up to about June 28, 1946; there had not beena refusal to bargain collectively on the part of the respondents.There remainconclusions to be drawn from the events of June 30, culminating in the BeverlyHills meeting. ASSOCIATIONOF MOTION PICTURE PRODUCERS, INC.527There are at least three possible interpretations-of that event:First:The parties agreed to postpone the negotiation of an TAM contractuntil the Board's decision on the RE petition which would fix the unit andbargaining'agent; the TAM in'the'meantime to enjoy a 25 percent wage in-crease aswell as share in the hiring of riew employees.Later Whiterealizedthe significance of his commitment and attempted to withdraw, while still'preserving the settlement benefits, by asserting that the decision' referred'to charges pending before tbe.Board.Second:The parties bargained and thought that an agreement had beenreached but there was never a meeting of the minds. The Producers andto some extent Sorrell, believed that the decision referred to the RE petition,,while White, had in mind a decision on the TAM charges. This possibility,seems to runcongato the weight of credible testimony and the congeriesof facts.Third:This interpretation follows generally the purport of White's test!-,monyas the undersigned understood it. It is that the parties agreed onJuly 2,-that,pending an- eventual, decision on unfair labor practice charges,held -off and when finally consummated, the TAM, if still. found to be thein the interim period by the CSU. The undersigned can hardly believe thatWhite,a skilledtrade unionist and negotiator, conversant with Board prac-tice,would have committed himself in a position which, if carried to itslogical conclusion,would havegranted the TAM a questionable status for anindefinite period.Although the undersigned is of the opinion that the first is the only interpreta-tion which is warranted by the record as a whole, the question stillremainswhether therehas been arefusal to bargain.On June 30, Sorrell wanted action-action which included negotiation of an TAM agreement. Rejection of CSUdemands led to a strike and theBeverly Hills meeting.Bargaining ensued-bargainingin a gold fish bowl-followed by concessions from which the TAMwas not excluded.The Producers hedged on the TAM, seeking the same solutionfor the machinist question as had been achieved for the publicists, i. e., with-drawal of charges and a consent election.The undersigned is of the opinion thatthis is what they believed they would get from the Beverly Hills meeting.Thatthey were mistaken does not prove they refused to bargain.Becauseof the economic power wielded by the Alliance, the respondents wereand are disposedto treat naked claims of representation; presented by unionsother than the TAM.Yet the respondents have bargained with the TAM eitherdirectly or through the CSU.Down to July 2, themainissue that kept theparties apart was the IAM's demand for a closed shop. In other respects, asheretoforepointed out,progress was made ona uniform cover sheet and otherconditions of employment presented no obstacle.Finally the agreement of July 2from the Producers' view presented a way to resolve a contentious problem.Theentire picture disclosedby this record does not indicate the type ofbargainingcontemplated by the, Act. In fact one might conclude that in certain respectsthere has beenan absence' of bargaining.But the undersigned on a consideredreflectionof the entire recordis ofthe opinion that the charge of a refusal tobargain isnot supported by reliable, probative, and substantial evidence. It isso found. It will be recommended that this allegation of the complaint be dis-missedas respectsall respondents.m 528DECISIONS OF NATIONAL LABOR-' RIrLATIONVS1 BOARD=The activities of the respondents set forth in Section III, above, occurring inconnection with the operations of respondents described in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to and have led to labor disputes burdeningand obstructing Commerce and the free flow of commerce.V. THE REMEDYIt has been found above that the respondents Association,Warner, Loew, RKOand Universal discriminated in regard to the tenure of employment of certainnamed individuals because of their IAM membership and that thereby the saidrespondents discouraged membership in the IAM and interfered with, restrained,p and coerced their employees in the exercise of rights guaranteed in Section 7 ofthe Act.These individuals were discriminated against because the respondentssubmitted to threats of economic pressure raised by the Alliance and the Team-sters, and in submitting thereto decided that a violation of the Act was eco-nomically speaking less hazardous than continuation in employment of IAMmembers.It was found'above, and it is again'e'mphasized,'that by such conducton the part of the respondents,individual workers were punished for exercisingrights guaranteed to them in the Act.The violations of the Act herein found, are by ordinary standards sufficientlygrave in the undersigned's opinion to warrant the recommendation that therespondents be ordered to cease and desist from in any manner infringing uponthe rights guaranteed in Section 7 of the Act 62^ The undersigned's' opinion inthis regard is strengthened by the fact that the IAM is no longer affiliated withthe American Federation of Labor and, in view of the respondents'action, itshould be made clear to their employees that membership in a union not affiliatedwith the American Federation of Labor will not jeopardize their positions or theirrights guaranteedin the Act.To the extent that the employees can be assuredthat their rights will-not be interferedwithin the future,the-undersigned is,recommending hereafter that the respondents be ordered to cease and desist fromin any manner infringing upon rights guaranteed in Section7 of the Act.It has been found that respondents Association,Universal,Loew, RICO andWarner discriminated against certain named individuals by reason of theirIAM membership.It was also found, however, that all of the said individuals,other than those transferred to other positions by reason of their IAM member-ship, were shortly reinstated to their old jobs or to other positions.Therefore,except as hereinafter indicated,the general remedy provisions for reinstatementare not required.Hence, the matter of back pay does not raise any substantialproblem other than the question of the principle involved.In this connection, therespondents in their brief urge that because the employer respondents namedabove acted in good faith and violated the Act as a result of economic threats,the Board's decision inThe New York & PortoRicoSteam s7iipCo. case 52 shouldbe followed and no back pay should be awarded.The undersigned has considered the general applicability of the Board's de-cision in thePorto Ricocase and rejects that decision as appropriate here.Rather, the undersignedfollows thedecision of the Board as laid down inThe52N L RB v. ExpressPublishingCompany,312 U S. 426May Department StoresCo v N L. R B,326 U S 376..53 34 N. L. R. B. 1028. ASSOCIATION OF MOTION'-PICTURE PRODUCERS, INC.529Greer Steel Companycase 51 where the Board, in,discussing its conclusions in thePorto Ricocase, said:We do not regard that case as decisive of the present proceeding, nor didwe there hold that the policies of the Act will be effectuated py withholdingthe normally applicable affirmative remedy whenever an employer engagesin unfair labor practices upon the insistence of a labor organization of hisemployees or because of the threat of economic pressure or hardship. InthePorto Ricocase, the discharges which we found to be discriminatorywere made only after effective sit-down strikes had occurred and had causedthe employer considerable financial loss.The strikes there were called andtook place immediately prior to the discriminatory discharges and for theexpress purpose of compelling them.We found that the employer's onlyalternative to discharging the employees in question was to cease operationsentirely, and that the employer had "continuously and consistently exertedefforts," both directly and through outside persons and agencies, to settlethe dispute between the rival unions and to- protect. the-positions of thedisputed employeesNo similar showing is made in the present proceedingof actual exercise by a labor organization of its economic power to thedemonstrated financial detriment of the respondent for the purpose ofcompelling the very action of which complaint has beenmade.55The undersigned adopts this language from the Board's decision in theGreercase as applicable to the present proceeding and, in conformity therewith, willhereafter make appropriate recommendations respecting back pay.Respondent-UniversalReginald G. Hillwas laid off May 31, 1946, and rehired July 5, 1946. It wasfound above that for personal reasons,, Hill was absent from Los Angeles betweenJune 14 and July 2, 1946, and that July 5 was the first day that he could returnto work.Accordingly, the undersigned recommends that respondent Universalmake him whole for any loss of pay he may have suffered by reason of-respondentUniversal's discrimination against him by payment to him of a sum of moneyequal to that which he normally would have earned as wages from May 31, 1946,to June 14, 1946, less his net earnings 55 during the said period.John M. Mobleywas found to have been laid off on May 31, 19461-and reinstatedto his old position on June 13, 1946. The undersigned therefore recommendsthat respondent Universal make him whole for any loss of pay he may havesuffered by reason of the discrimination against him by payment to him of a sumof money equal to that which he normally would have earned as wages fromMay 31, 1946, to June 13, 1946, less his net earnings during the said period.Respondent LoewW. E. Zimmermanwas found to have been discharged on May 29, 1946. Hewas reinstated as an electrician in the electrical department on June 19, 1946.Zimmerman does not desire reinstatement to his old job as an automotivemechanic.It is therefore recommended that respondenfLeow make Zimmermanwhole for any loss of pay he may have suffered by reason of the discrimination&' 38 N L. R B. 65.5Id, 72, 73.56Matter of Crossett LumberCo —8 N. L it. B 440, 497-498. 530DECISIONS'OF NATIONAL LABOR RELATIONS BOARDagainst him, by, payment,ito him of a sum of money equal to that which henormally would have earned as wages from May 29. 1946, to June 19, 1946, less hisnet earnings during the said period.-Respondent RKOWilliam J. Pickeringwas laid off on June 13, 1946.He was reinstated to hisformer position on'June 27, 1946. It is recommended that Pickering be madewhole for any loss of pay he may have suffered by reason of the discriminationagainst him, by payment to him of a sum of money equal to that which henormallywould have earned from June 13, 1946, to June 27, 1946,less his netearnings during the said period.Robert Skagerwas laid off on June 13; 1946, at the close of the shift.Hereturned to work on June 14, 1946, in the electrical department without any lossof time.This transfer was made at Skager's request.He does not desire rein-statement to his former position as an automotive mechanic. Skager's transferto the electrical department was accomplished with an increase in his hourly rate.Therefore, no recommendation with respect to back pay is appropriate in hiscase and none is made.Carl H. Homuthwas transferred on June 18, 1946, from his place of work and,because of his membership in the IAM, to another place of work where he dida different type of machine work. By reason of this transfer and for a period of1 week, Homuth lost 17 cents an hour in his hourly rate. At the end of 1 weekhis rate was increased to that enjoyed previous to the transfer.He was like-wise put to work on the same tasks that he performed previous to his transfer.Itwould appear that no recommendations 'with respect to reinstatement arenecessary.Accordingly; the undex',signed recommends that the respondent RKOmake Homuth whole for any loss of pay he may have suffered by reason of thediscrimination against him by payment to him of a sum of money equal to thedifference between what he would have earned if he had continuedon his oldjob and that which he didearnfor the period from Juhe 18, 1946, to a dateapproximately 1 week later when his rate was advanced'to that prevailingpreviousto the transfer.Respondent WarnerEdward J. Lorenzwas laid off on May 29, 1946. He was reinstated to hisformer position on June 26, 1946.Accordingly, the undersigned recommendsthat respondent Warner make Lorenz whole for any loss of pay he may havesuffered by reason of the discrimination against him, by payment to him of asum of money equal to that which. he normally would have earned as wagesfrom May 29, 1946, to June 26,-1946, less his net earnings during the said period.Glenwood C. Warrenwas laid off on May 31, 1946.He was reinstated to hisold job on July 5, 1946.Warren, however, was absent from Los Angeles betweenJune 3 and July 5, 1946, and was actually unavailable for employment fromJune 3 until his return to work. Accordingly, the undersigned recommends thatWarren be made whole for any loss of pay he may have suffered by reason ofthe discrimination against him by payment to him of a sum of money equal tothat which he normally would have earned from May 31, 1946, to June 3, 1946,less his net earnings during the said periodElmer Johnsonwas laid off on May 29, 1946. He was rehired on June 26, 1946,in his old position.Accordingly, the undersigned recommends that Johnsonbe made whole for any loss of pay he may have suffered by reason of the respon-dent's discrimination against him by payment to him of a sum of money equal ASSOCIATION OF MOTION PICTURE PRODUCERS,INC.531to that which he normally would have earned as wages from May 29, 1946, toJune 26, 1946, less his net.earnings during the said period.Robert E. Daviswas,because of his membership in the IAM, transferred onJune 6, 1946, from the camera machine shop to the general machine shop.Hesuffered no loss of pay by reason of the transfer and about 1 week thereafter'Davis resumed the type of work that he was formerly performing in the cameramachine shop.No recommendation is made for back pay in the case of Davis.However, it is recommended,consistent with respondent Warner's accustomedmethod of operating its camera machine shop,that Davis be returned to his-place of work in the camera machine shop.On the basis of the above findings of fact and the entire record in the case,the undersigned makes the following :CONCLUSIONS OF LAW1. International Association of Machinists,Cinema Lodge 1185,isa labororganization within the meaning of Section 2 (5) of the'Act.'International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,Motion Picture StudioCinetechnicians,Federal Labor Union 23968, and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Studio Trans-portation Drivers, Local Union 399,all affiliated with the American Federationof Labor, are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of theemployees listed in"Appendix A" of this Report,thereby discouraging mem-bership in the International Association of Machinists,Cinema Lodge 1185, therespondents Assdcintion,Univdrsal, Loew,RKO, and Warner have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (3)of the Act.3.All employees of the respondent Producers in the following classifications :,precision machinists(camera) ;machinists(journeymen) ;automotive mechan-ics,automotive gang boss, machinist helpers, apprentice machinist,machinistgang boss(journeymen),machinist sub-forman or keyman(journeyman), andmachinist foreman,exclusive of all other employees,at all times material herein,constituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4. International Association of Machinists,Cinema Lodge 1185, was at alltimes material herein and now is the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.5.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,respondents Association, Uni-versal,Loew, RKO, and Warner have engaged in and are engaging in unfair.labor practices within the meaning of Section 8(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and(7) of the Act.7.Respondent Warner has not violated Section 8(3) of the Act by the trans-fer and demotion of Royal M.Caldwell and Otto Keller.8.Respondent Paramount has not violated Section 8 (3) of the Act by itsrefusal to hire Glenn C. Waters.9Respondents Paramount, Columbia,Goldwyn, Republic,Roach, and Twen-tieth Century have not violated Section 8o(3) of the Act. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD10.The respondents have not violated Section 8 (1) of the Act by thepaymentof bonusesto those employees who passed the picket line or performed thework of strikers during the strike of March 12 to October 31, 1945.11.The respondents have not violated Section 8 (1) of the Actby interrogat-ing employees with respect to their union membership and affiliation.12.The respondents have not violated Section 8 (5) of the Actby refusingto bargain collectively with the IAM.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signedrecommends that :A. Universal Pictures Company, Inc., Universal City, Los Angeles County,California ; Loew's Incorporated, Culver City, California ; RKO Radio Pictures,Inc.,Los Angeles, California; and Warner Bros. Pictures, Inc., Burbank, Cali-fornia ; theirofficers, agents,successors,and assigns,shall :1.Cease and desist from:(a) Discouraging membership in the Inter-national Associationof Machinists,Cinema Lodge 1185, or in any otherlabor organizationof their employees, bydischarging, laying off, transferring, or demoting any of itsemployees, or inany other manner discriminating in regard to the hire and tenureof employmentand any terms and conditions of employment ;(b) In any other manner interfering with, restraining, or coercing their em-ployees in the exercise of the rights to self-organization, to form labororganiza-tions, to join or assist International Association of Machinists, Cinema Lodge1185, or any other labor organization, to bargain collectively through representa-tives of their own choosing, and, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protectionas guaranteed inSection 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole the employees listed in "Appendix A" for any.loss ofpay they may have suffered by reason of the discriminationagainst them inregard to their hire and tenure of employment, in the manner set forth in thesection entitled""The remedy," less their net earnings during the said period;(b)Transfer Robert E. Davis to his former place of workin the cameramachine shop at respondent Warner in the manner set forth in "The remedy,"if the said transfer can be accomplished with due regard to the physical facilitiesand employment practices of the respondent Warner ;(c)Post in conspicuous places throughout the studios of the respondentsUniversal, Loew, RKO, and Warner copies of the notice attached herewithmarked "Appendix B." Copies of said notice, to be furnished by the RegionalDirector for the Twenty-first Region, after being signed by the respondents'representatives, shall be posted immediately by the respondents on the receiptthereof and maintained by them for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to employees are custom-arily posted.Reasonable steps shall be taken by the respondents to insure thatsaid notices are not altered, defaced, or covered by any other material.B. The Association of Motion Picture Producers, Inc., Los Angeles, California,its officers, agents, successors,and assigns,shall: ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.5331.Cease and desist from :(a)Advising, urging, or otherwise influencing its member producers, directlyor indirectly, to discourage membership in the International Association ofMachinists, Cinema Lodge 1185, or in any other labor organization of theiremployees, by discharging, laying off, transferring, or demoting any of itsemployees, or in any other manner discriminating in regard to their hire andtenure of employment and any terms and conditions of employment ;(b) In any other manner advising or influencing the member Producer em-ployers, directly or indirectly, to deny to their respective employees rightsguaranteed employees under the Act;(c) In any other manner interfering with, restraining, or coercing the em-ployees of its member Producers, including the employees of Universal PicturesCompany, Inc. ; RKO Radio Pictures, Inc. ; Loew's Incorporated ; and WarnerBros. Pictures, Inc., in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities, for the purposeof collective bargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.-2.Take the following affirmative action, which the undersigned finds will ef-fectuate the policies of the Act :i(a) Immediately send copies of notices attached hereto and marked "Appen-dix C," after they have been signed by a representative of the Association, to allof its members, including all respondents herein.Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, after beingsigned by the Association's representative, shall be posted also, immediately onreceipt thereof, and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to members are custom-arily posted.Reasonable steps, shall be taken by the Association to insurethat said notices are not altered, defaced, or covered by any other material.It is further recommended that the respondents herein separately notify theRegional Director for the Twenty-first Region, in writing, within ten (10) daysfrom the date of the receipt of this Intermediate Report, what steps each of themhas taken to comply herewith.It is further recommended that unless on or before ten (10) days from thedate of the receipt of this Intermediate Report, respondents notify the RegionalDirector in writing that they will comply with the foregoing recommen-dations, the National Labor Relations Board issue an order requiring the re-spondents to take the action aforesaid.It is also recommended that the allegations of the complaint that the respon-dentWarner discriminated against Royal M. Caldwell and Otto Keller bedismissed.It is recommended that the allegation of the complaint that respondent Para-mount discriminated against Glen C. Waters be dismissed.It is also recommended that the allegations of the complaint that the respond-ents engaged in interference, restraint, and coercion by the payment of bonusesto employees who passed the picket lines or performed the work of strikers duringthe strike above described, be dismissed against all respondents.It is also recommended that the allegation of the complaint that the respond-ents engaged in interference, restraint, and coercion by interrogating employeeswith respect to their union membership and affiliation be dismissed as against allrespondents.809095-49-vol. 79-35 534,DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is finally recommended that the allegations of the complaint that the re-spondents failed and refused to bargain collectively with the International Asso-ciation of Machinists,Cinema Lodge 1185, be dismissed as against all respondents.As provided in Section 203.39 of the Rules and Regulations of the NationalLabor Relations Board,Series 4, effective September 11, 1946,any party or counselfor the Board may, within fifteen(15) days from the date of service of theorder transferring the case to the Board,pursuant to Section 203:38 of saidRules and Regulations,filewith the Board, Rochambeau Building,Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof ; and anyparty or counsel for the Board may, within the same period,file an original andfour copies of a brief in support of the Intermediate'Report,Immediatelyupon the filing of such statement of exceptions and/or briefs,the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptly made asrequired by Section 203.65.As further.provided in said Section 203 39, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing to the Board within ten(10) days from the date ofservice of the order transferring the case to the Board.MORTIMER RIEMER,Trial Examiner.Dated April 30, 1947.APPENDIX ARobert E. DavisJohn M.MobleyReginald G.HillWilliam J. PickeringCarl H.HomuthRobert SkagerElmer JohnsonGlenwood C. WarrenEdward J. LorenzW. E. ZimmermanAPPENDIX BNOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with,, restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labororganizations,to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS,CINEMA LODGE 1185, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid orprotection.WE WILL make the employees named below whole for any loss of paysuffered as a result of discrimination.Reginald G. HillJohn M. MobleyCarl H. HomuthWilliam J.PickeringElmer JohnsonGlenwood C. WarrenEdward J.LorenzW. E Zimmerman ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.535All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.IUNIVHRSAL PICTURES COMPANY, INC.Employer.Dated -------------------------By ---------------------------------------(Representative)(Title)LOEW'S INCORPORATEDEmployer.Dated -------------------------By ---------------------------------------(Representative)(Title)RKO RADIO PICTURES, INC.Employer.Dated -------------------------By ---------------------------------------(Representative)(Title)WARNER BROS.PICTURES, INC.Employer.Dated -------------------------By ---------------------------------------(Representative)(Title)This noticemust remainposted for 60 daysfromthe date hereof,and must notbe altered, defaced, or covered by any othermaterial.APPENDIX CNOTICE TO OUR MEML'EIRS AND THEIR EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT advise or influence our members directly or indirectly, todeny to their respective employees the rights guaranteed in the NationalLabor Relations Act;WE WILL NOT in any other manner interfere with, restrain, or coerce theemployees of any of our members, in the right to self-organization, to form,join, and assist labor organizations, including INTERNATIONAL ASSOCIATIONOF MACHINISTS, CINEMA LODGE 1185, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities; forthe purpose of collective bargaining or other mutual aid or protection, 'asguaranteed in Section 7 of the National Labor Relations Act.ASSOCIATION OF MOTION PICTURE PRODUCERS, INC.Dated -----------------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date thereof, and mustnot be altered, defaced, or covered by any other material.